                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

    WAYNARD WINBUSH,                              )
                                                  )
                  Petitioner,                     )
                                                  )
    v.                                            )       No. 3:20-CV-489-DCLC-HBG
                                                  )
    BERT BOYD,                                    )
                                                  )
                  Respondent.                     )

                             MEMORANDUM OPINION AND ORDER

          Now before the Court is a prisoner’s pro se petition for a writ of habeas corpus under 28

   U.S.C. § 2254 in which Petitioner challenges several drug-related convictions [Doc. 1]. Petitioner

   has also filed many motions, including a motion to amend his petition [Doc. 6], which is

   GRANTED to the extent that the Court will consider the arguments therein below. However,

   after reviewing the parties’ filings and the state court record, the Court finds that Petitioner is not

   entitled to habeas corpus relief under § 2254. Accordingly, no evidentiary hearing is warranted,

   see Rules Governing § 2254 Cases, Rule 8(a) and Schriro v. Landrigan, 550 U.S. 465, 474 (2007),

   the petition for a writ of habeas corpus will be DENIED, this action will be DISMISSED, and the

   remaining motions [Docs. 7, 8, 14, 18, 29, 30, 32] will be DENIED as moot.

   I.     BACKGROUND

          In its opinion addressing Petitioner’s convictions on direct appeal, the Tennessee Criminal

   Court of Appeals (“TCCA”) summarized the underlying state court criminal proceedings against

   Petitioner as follows:

          The Knox County Grand Jury charged [Petitioner], along with multiple co-
          defendants, via presentment, with the following offenses:

                                              Offense Charged



Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 1 of 60 PageID #: 3131
            1    Conspiracy to possess with the intent to sell 150 grams or more of
                 a Schedule I controlled substance (heroin) in a drug-free zone


            2    Conspiracy to possess with the intent to deliver 150 grams or more
                 of a Schedule I controlled substance (heroin) in a drug-free zone


            3    Conspiracy to sell 150 grams or more of a Schedule I controlled
                 substance (heroin) in a drug-free zone


            4    Conspiracy to deliver 150 grams or more of a Schedule I
                 controlled substance (heroin) in a drug-free zone


            5    Conspiracy to possess with the intent to sell a Schedule II
                 controlled substance (oxycodone) in a drug-free zone


            6    Conspiracy to possess with the intent to deliver a Schedule II
                 controlled substance (oxycodone) in a drug-free zone


            7    Conspiracy to possess with the intent to sell a Schedule II
                 controlled substance (oxymorphone) in a drug-free zone


            8    Conspiracy to possess with the intent to deliver a Schedule II
                 controlled substance (oxymorphone) in a drug-free zone


           15    Failure to appear for arraignment for offense of driving without a
                 valid license


           16    Possession with the intent to sell less than 15 grams of a Schedule
                 I controlled substance (heroin) in a drug-free zone


           17    Possession with the intent to deliver less than 15 grams of a
                 Schedule I controlled substance (heroin) in a drug-free zone


           18    Possession with intent to sell less than 200 grams of a Schedule II
                 controlled substance (oxycodone) in a drug-free zone


                                            2

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 2 of 60 PageID #: 3132
            19     Possession with intent to deliver less than 200 grams of a
                   Schedule II controlled substance (oxycodone) in a drug-free zone


            20     Possession with intent to sell less than 200 grams of a Schedule II
                   controlled substance (oxymorphone) in a drug-free zone


            21     Possession with intent to deliver less than 200 grams of a
                   Schedule II controlled substance (oxymorphone) in a drug-free
                   zone


            23     Destruction of evidence


            25     Failure to appear for arraignment for offense of driving without a
                   valid license


            26     Failure to appear for arraignment for offense of criminal
                   impersonation


         Counts 9 through 14, 22, and 24 of the presentment did not include charges against
         [Petitioner]. Counts 5 and 6 were dismissed prior to trial.

                                                  Trial

         The case proceeded to trial and a jury found [Petitioner] guilty of Counts 1-4, 7-8,
         18-19, and 20-21. The jury acquitted [Petitioner] on Counts 15-17, 23, and 25-26.
         Counts 2-4 and 7-8 were merged into Count 1. Count 19 was merged with Count
         18, and Count 21 was merged with Count 20. The trial court sentenced [Petitioner]
         to 20 years’ incarceration for each conviction in Counts 1-4 and 7-8, and 3 years
         for each conviction in Counts 18-19 and 20-21. The sentences in Counts 1-4 and
         7-8 were run concurrently with each other. Additionally, the sentences in Counts
         18 and 20 were run concurrently with each other, but consecutively to Count 1, for
         an effective sentence of 23 years.

         The trial testimony established [that] Knoxville Police Department (KPD)
         Investigator Philip Jinks, recognized as an expert in the fields of drug and
         conspiracy investigations, learned about the drug operation that transported heroin
         from Detroit to Knoxville in this case in late 2012 or early 2013. The heroin
         involved in the investigation was a “brown-rocky-type substance,” or black tar that
         looks like “a black[,] gummy substance.” The heroin was not a type he had seen
         before. Being an experienced investigator, Investigator Jinks knew that people

                                              3

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 3 of 60 PageID #: 3133
         involved in the drug trade tried to hide who they were by renting vehicles and
         houses in other people’s names, and paying people in cash or drugs. The dealers
         used multiple cell phones, called “burner phones,” and did not use them for long
         periods of time. The dealers did “everything they [could] to avoid law enforcement
         contact and us[e] their real information.” Dealers often used code when talking or
         texting each other. Oxycodone pills were known as “roxies,” “blues,” or “Rs.”
         Oxymorphone pills were known as “opanas” or “moons.” Dealers did not typically
         carry drug paraphernalia, needles, or filters with them, as they were not users.

         Ohio State Highway Patrol Officer Jason Archer conducted a stop on January 3,
         2013, of a vehicle containing Christopher Holloway, August Allen, and Nicole
         Ferris. During the stop, Officer Archer found a marijuana cigarette, 4.68 grams of
         heroin, and .52 grams of cocaine. He also found a bottle of white powder that was
         later identified as a cutting agent. Eventually, Investigator Jinks learned that the
         people in this vehicle were involved in drug transactions in the Knoxville area.

         KPD Officer Joey Whitehead stopped a car on March 6, 2013 in Knoxville because
         the driver was not wearing a seatbelt. After the car stopped, the unidentified driver
         ran into a nearby apartment at Christenberry Heights on Dutch Valley Road in
         Knoxville. Richard McFadden was a passenger in the vehicle. Officer Whitehead
         knocked on the door of the apartment, and Amanda Maples answered. Ms. Maples
         consented to a search of the apartment. Officer Whitehead observed a yellow folder
         in the apartment. The folder contained paperwork from Ohio regarding Mr.
         Holloway’s arrest for drug trafficking. Officer Whitehead knew that Investigator
         Jinks had an ongoing drug investigation and reported the information to
         Investigator Jinks.

         On March 25, 2013, Knox County Sheriff's Officer James Trout stopped Mr.
         McFadden at the Greyhound bus station. Mr. McFadden had marijuana, $9100
         cash, and a set of digital scales on his person. Mr. McFadden was going to Detroit.
         Mr. McFadden indicated the money was from marijuana sales. Mr. McFadden
         consented to a search of his cell phone. Text messages consistent with the sale of
         heroin were found on the phone. In one text message, Mr. McFadden directed
         someone to the Adair Manor Apartments, and told them to “[c]all D.” Ms. Maples
         confirmed that the $9100 belonged to [Petitioner].

         During his investigation, Investigator Jinks heard the nicknames “Ooh” and
         “Nunu.” At some point he learned that “Ooh” was Mr. Allen and that “Nunu” was
         Mr. McFadden. Eventually Investigator Jinks identified Coleman Strickland, Tim
         Ford, Nicole Farris, Joseph Green, Megan Huffaker, and [Petitioner] as those
         involved in the drug conspiracy. The locations in Knoxville being used by
         [Petitioner] and co-conspirators for dealing the drugs were 1313 New York
         Avenue, Adair Manor Apartments, an apartment on Dutch Valley Road, locations
         on Merchants Drive and Cedar Bluff Road, and 173 Chickamauga Avenue. Ms.
         Maples rented the house at 1313 New York Avenue. [Petitioner] paid rent for the



                                              4

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 4 of 60 PageID #: 3134
         residence and provided Ms. Maples with heroin in exchange for placing the 1313
         New York Avenue residence in her name.

         Investigator Jinks employed Nicole Bryant as a confidential informant during his
         investigation. He paid Ms. Bryant $40 cash for each controlled buy. Each
         controlled phone call between Ms. Bryant, Mr. Allen, Mr. Green, and [Petitioner]
         was recorded. Each controlled buy was monitored live and video recorded by
         police. The funds used to purchase the drugs were photocopied or photographed
         prior to each transaction, so the dollars could be identified by serial number if they
         were found during the course of the investigation.

         On June 13, 2013, Ms. Bryant participated in a controlled buy from Mr. Allen. The
         buy was set up during a phone call to XXX-XXX-9692. Ms. Bryant went to the
         Adair Manor Apartments to complete the purchase. Investigator Jinks observed
         Mr. Allen and Mr. Green enter the apartment building. Ms. Bryant completed the
         purchase of .16 grams of heroin described as a “bluish-grey, rocky substance.” []

         On June 20, 2013, Investigator Jinks and Ms. Bryant conducted another controlled
         buy. Ms. Bryant met Mr. Allen at 1313 New York Avenue. When Ms. Bryant
         arrived, Mr. Allen was outside the residence. Testing confirmed that the drugs
         purchased by Ms. Bryant were .14 grams of “bluish-grey” heroin. After the buy,
         police officers followed Mr. Allen in a Chevrolet Trailblazer driven by Ms.
         Huffaker to a Christenberry Heights apartment, just off Dutch Valley Road.

         On June 21, 2013, Investigator Jinks returned to the apartment at Christenberry
         Heights and observed Ms. Huffaker and Mr. Allen leave in the Trailblazer. He later
         observed Mr. Green [] in the Trailblazer. They stopped at a McDonald’s where
         Investigator Jinks saw an unknown female get in the back of the vehicle and exit a
         short time later. Investigator Jinks requested that a marked patrol car conduct a
         stop of the vehicle, with a goal of identifying Mr. Allen, whom Investigator Jinks
         only knew as “Ooh” at that point. The vehicle was stopped. Mr. Allen was taken
         in to custody on an outstanding warrant from Ohio. At the time of the stop, Ms.
         Huffaker possessed $2500 in cash, and Mr. Green possessed $1500 in cash. Three
         of the $20 bills used in the June 20, 2013 controlled buy were among the cash found
         in Mr. Green’s pocket.

         Ms. Bryant informed Investigator Jinks that she attempted to contact Mr. Allen
         again on June 24, 2013 and that Mr. Allen’s phone was answered by someone
         named “D.” Investigator Jinks and Ms. Bryant made a controlled phone call to Mr.
         Green to talk about members of the conspiracy and when she could obtain drugs.
         On June 30, 2013, [Petitioner] contacted Ms. Bryant and asked that she come pick
         him up at the Tanglewood Apartments. [Petitioner] and Mr. Green were both
         present when she arrived, and she drove both of them to several places including a
         house off of Kim Watt Road. [Petitioner] wanted Ms. Bryant to rent the house in
         her name, indicated that he would deposit $2500 in to Ms. Bryant’s bank account
         to pay for it, and told her that he would pay the rent on the house. Ms. Bryant

                                               5

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 5 of 60 PageID #: 3135
         obtained the rental application from the owner. Ms. Bryant informed Investigator
         Jinks about [Petitioner]’s plans to rent the house.

         Investigator Jinks learned that Ms. Maples had an outstanding arrest warrant and
         that she was staying at the Adair Manor Apartments. On June 28, 2013,
         Investigator Jinks went to the Adair Manor Apartments to serve the warrant on Ms.
         Maples and observed [Petitioner] driving a rental vehicle with Mr. Green as the
         passenger. Ms. Maples came out of the apartment and interacted with Mr. Green.
         Investigator Jinks approached with KPD Officer Adam Broome. Investigator Jinks
         attempted to arrest Ms. Maples and deal with Mr. Green, while Officer Broome
         spoke with [Petitioner]. Investigator Jinks saw [Petitioner] put his hands down by
         the side of his seat, and Investigator Jinks heard something hit the vehicle
         floorboard. Thinking it might be a weapon, Investigator Jinks ordered [Petitioner]
         to put his hands up. [Petitioner] did not have identification and gave Investigator
         Jinks a false name. [Petitioner] was arrested on a driver’s license offense. During
         the search of the vehicle, Investigator Jinks discovered a cell phone and battery next
         to the seat of the vehicle. He surmised that the sound he heard originated when
         [Petitioner] took apart the battery and cell phone and dropped it next to the seat of
         the vehicle. Investigator Jinks inserted the battery back into the phone and turned
         it on. Investigator Jinks dialed the number, XXX-XXX-2960, listed under “D” in
         Ms. Maples’s phone and the phone he found in the vehicle rang. Additional items
         found in the vehicle were a bag of trash, empty plastic bags, and a baby powder
         bottle with the top cut off. In all, five cell phones, including one with phone number
         XXX-XXX-2960, were found during the search of the vehicle. The XXX-XXX-
         2960 phone number was listed as “D” in numerous other phones already found
         during the investigation. The phone associated with number XXX-XXX-4396 was
         another of the phones found during the search. At the scene, several officers
         overheard Ms. Maples ask Mr. Green, “[W]hat’s D going to jail for? What’s D
         being arrested for?” Ms. Maples consented to a search of her apartment.
         Investigator Jinks found digital scales and drug paraphernalia, including a piece of
         cotton that appeared to have been used as a filter. The cotton had the same “bluish-
         grey” color of the heroin purchased by Ms. Bryant.

         On July 2, 2013, Officer Jinks and Ms. Bryant placed a controlled phone call to
         number XXX-XXX-9692 and spoke to [Petitioner]. While discussing the rental
         house, [Petitioner] agreed to give Ms. Bryant “two grams” if she rented the house
         in her name. That same day, Investigator Jinks conducted a “trash pull” at 1313
         New York Avenue where he found a utility bill in Ms. Maples’s name, rubber
         gloves, packaging for a T-Mobile prepaid cell phone, a piece of paper with a list of
         phone numbers and the cost of each phone line, a plastic cover for a digital scale, a
         burnt spoon, a piece of straw, and receipts from stores located in Lansing,
         Michigan, and Findlay, Ohio. Investigator Jinks also found a small baggie that
         contained residue that field tested positive for heroin.

         Investigator Jinks and Ms. Bryant made a controlled phone call to number XXX-
         XXX-5584 and spoke to Mr. Green on July 11, 2013. Ms. Bryant asked when “D”

                                               6

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 6 of 60 PageID #: 3136
         was coming back. Mr. Green informed her that “D” would be back the next day
         and “guessed” he would [] bring something good back with him. On July 16, 2013,
         another controlled phone call was placed by Ms. Bryant to Mr. Green at the XXX-
         XXX-5584 number. Ms. Bryant told Mr. Green that she had been trying to reach
         [Petitioner]. Mr. Green said that [Petitioner] had not come back to Knoxville yet
         and that Mr. Green was out of the drug she was asking for, but suggested he could
         get Ms. Bryant some oxymorphone.

         On July 21, 2013, Mr. Green called Ms. Bryant and requested a ride. She picked
         him up and dropped him off at an Econo Lodge on Merchant’s Drive. Upon
         walking in to the hotel room, Ms. Bryant saw a lot of blue pills and between $10,000
         and $20,000 in cash. Mr. Green told her that there was $20,000, and that he was
         taking the money on a Greyhound bus to Detroit.

         On July 31, 2013, Investigator Jinks learned that [Petitioner] was at Mr. Ford’s
         residence at 173 Chickamauga Avenue. Investigator Jinks observed a white SUV
         with an out-of-state license plate pull into the driveway. [Petitioner] got out of the
         SUV and entered the residence. After a few minutes, [Petitioner] came back outside
         and left in the SUV. The same SUV was later seen at the residence of Mr.
         Strickland on Adcock Street. Investigator Jinks decided to arrest [Petitioner] on
         outstanding warrants. Search warrants were obtained for Mr. Ford’s and Mr.
         Strickland’s residences.

         During the search of Mr. Ford’s home, officers found a baggie containing
         marijuana, drug paraphernalia, plastic baggies that indicated narcotics packaging,
         a ledger with items marked “M” and “H”, a cell phone, and prescription bottles that
         contained a different number of pills from what was actually prescribed. Officers
         also found a note that appeared to be a speech that Mr. Ford had intended to say to
         [Petitioner]. During the initial search, in total, officers also found 38 tablets of
         oxycodone, 28 tablets of oxymorphone, and 1.9 grams of marijuana. Mr. Ford
         arrived home after the search began. In a later interview, Mr. Ford indicated there
         was heroin in the house that police did not find during their initial search. Mr. Ford
         consented to another search, and officers found 4.7 grams of heroin hidden in a pill
         bottle inside a sock drawer.

         Ms. Maples, Mr. Ford, and Ms. Huffaker all identified [Petitioner] as “D”, and as
         the person in charge. They each pled guilty to their involvement in the conspiracy.
         Ms. Maples and Ms. Huffaker each made multiple trips between Knoxville and
         Detroit to transport drugs. The drugs were delivered to 1313 New York Avenue.
         The drugs were stored in baby powder bottles. Each bottle held twenty to thirty
         grams of heroin. Two to three bottles arrived at a time. The bottles were
         transported using rental cars or Greyhound buses. The group would cut the top off
         the baby powder bottles to remove the drugs.

         Ms. Maples used at least 300 grams of heroin for her personal use and sold at least
         another 200 grams during the time of the conspiracy. At the time of trial, she was

                                               7

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 7 of 60 PageID #: 3137
         serving an eight-year sentence for convictions related to this case. Ms. Huffaker
         used approximately 600 grams of heroin in the time she knew [Petitioner] and that
         [Petitioner] personally gave her at least half of the 600 grams.

         [Petitioner] was in possession of large amounts of heroin, usually between thirty
         and eighty grams at any given time. On one occasion, [Petitioner] threw “a little
         bit of blue powder substance” at Mr. Ford and told him that it was heroin. On
         another occasion, [Petitioner] gave Mr. Ford 25 oxycodone pills and about one
         gram of heroin and asked Mr. Ford if he could “do anything with those.” Mr. Ford
         understood that [Petitioner] was asking him to sell drugs and agreed to sell them.
         Mr. Ford used envelopes and ledgers to keep track of money he owed to
         [Petitioner]. Mr. Ford delivered the money to the property at 1313 New York
         Avenue. Mr. Ford gave [Petitioner] at least “a couple thousand dollars” each time
         he delivered money. During one delivery, [Petitioner] pulled a “big sack” of heroin
         out of his pocket containing about 38 to 40 grams. [Petitioner] let Mr. Ford know
         that [Petitioner]’s girlfriend would be delivering pills to Mr. Ford’s house.
         [Petitioner] arrived at Mr. Ford’s house after his girlfriend and removed baby
         powder bottles from her bag. [Petitioner] gave Mr. Ford 100 pills and kept “[a]t
         least a couple hundred more” pills for himself. Pills were delivered to Mr. Ford’s
         house this way on two other occasions.

         [Petitioner] had scheduled court dates for driving without a license and for criminal
         impersonation on July 10, 2013, and August 21, 3013. [Petitioner]’s bail bond was
         forfeited which indicated that he did not appear for either court date.

         Investigator Jinks learned the phone numbers involved and issued a subpoena to
         the cell phone company and received the phone records []. The phone numbers
         involved were XXX-XXX-2960, XXX-XXX-4396, XXX-XXX-9692, XXX-
         XXX-7405, and XXX-XXX-5584. The records showed that phone number XXX-
         XXX-2960 being used regularly in Detroit and Knoxville. The phone associated
         with XXX-XXX-9692 was found broken during the arrest of [Petitioner] on July
         31, 2013. The phone associated with XXX-XXX-7405 belonged to Mr. Strickland
         and was found during a search of his home on July 31, 2013. Lastly, the phone
         associated with XXX-XXX-5584 was registered in the name of “Eddie Bang a
         Hoe.” “Eddie Bang a Hoe” was the alias connected with Mr. Green.

         [Petitioner] did not testify or present any evidence.

         *      *       *
                                         Motion for New Trial

         [Petitioner] timely filed a motion for new trial. In the motion for new trial,
         [Petitioner] argued that he received ineffective assistance of counsel, that the trial
         court erred by failing to investigate [Petitioner]’s dissatisfaction with his attorney-
         client relationship, that the trial court erred by allowing hearsay testimony, that the
         State engaged in prosecutorial misconduct, that a search warrant was invalid, that

                                               8

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 8 of 60 PageID #: 3138
         the trial court failed to include lesser-included offenses in the jury instructions, that
         the State did not provide witness statements prior to trial, that there was a variance
         between the presentment and the proof at trial, that there was newly discovered
         evidence, that [Petitioner]’s right to a speedy trial was violated, that the trial court
         erred by failing to rule on several pre-trial motions, that the State introduced
         multiplicitous counts, that the State improperly introduced evidence of prior bad
         acts, that the trial court denied [Petitioner] his right to effective counsel, that the
         State’s witnesses made perjured statements, that [Petitioner] was convicted on guilt
         transference, that the evidence was insufficient to convict [Petitioner], that the trial
         court made errors in the jury instructions, that the State retaliated against
         [Petitioner] by asking for a harsher sentence because [Petitioner] exercised his right
         to appeal, that the State improperly vouched for witnesses, that [Petitioner]’s right
         to confront witnesses was violated, that [Petitioner] was prejudiced in closing
         arguments, and that the trial court failed to act as the thirteenth juror.

                                 Hearing on the Motion for New Trial

         Retained counsel testified that he represented [Petitioner]. He identified several
         motions that he initially filed on behalf of [Petitioner], including: (1) a motion for
         severance of unrelated counts; (2) a motion for discovery; (3) a motion for bond
         reduction; (4) a motion in limine to exclude evidence about [Petitioner]’s
         involvement in prostitution; (5) a motion to suppress evidence obtained during
         [Petitioner]’s arrest; (6) a motion to suppress GPS evidence; (7) a motion to
         suppress [Petitioner]’s statement; (8) a motion to strike alias; (9) a motion for the
         State to give notice of any incentives offered to witnesses; (10) a motion for
         disclosure of exculpatory evidence; (11) a motion for severance of co-defendants;
         (12) a Bruton motion; (13) a motion for speedy trial; (14) a motion to suppress
         evidence seized from a cell phone; (15) a motion to suppress pen register, trap, and
         trace information; and (16) a motion for a continuance due to additional discovery.
         The motion for speedy trial was dated March 12, 2015. The motion for continuance
         was filed on July 23, 2015. Retained counsel withdrew from the case prior to trial
         based on [Petitioner]’s refusal to cooperate. He testified that he turned all discovery
         materials and other documentation over to appointed trial counsel. Retained
         counsel testified that he had a legitimate basis for each of the motions filed.
         Retained counsel testified that he sent a letter to the State asking for copies of
         documentation concerning the search at 173 Chickamauga Avenue. He
         acknowledged that he received the documentation and had notice of what evidence
         was collected during the search. Retained counsel recalled that he sent a letter to
         the State on April 25, 2014 [requesting] discovery. Retained counsel also notified
         [Petitioner] of the request. He also recalled that he sent a letter to the State in which
         he explained that he could not open the video files that were received in discovery
         [and] the State explained how to open the files. Retained counsel did not recall
         receiving information regarding the confidential informant. He identified a
         debriefing of Ms. Maples, dated April 8, 2015; a debriefing of Mr. Strickland, dated
         June 12, 2015; a debriefing of Ms. Bryant, dated June 18, 2015; and a debriefing of
         Ms. Huffaker, dated July 10, 2015. Retained counsel saw these documents when

                                                9

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 9 of 60 PageID #: 3139
       he represented [Petitioner]. He went over everything he received in discovery with
       [Petitioner]. Retained counsel also recalled that [Petitioner] was “extremely
       uncooperative.” He testified that [Petitioner] missed appointments and did not
       appear for court dates. Retained counsel could not recall [] which recordings he
       received in discovery. He did not recall which motions were heard, or which
       witnesses he would have called at trial. Retained counsel testified that he was not
       “at the point to develop our trial strategy, because the motions had not been heard”
       and he was “having difficulty getting [Petitioner] to be serious about looking at this
       case.” Retained counsel testified specifically about the motion to suppress GPS
       evidence. He stated:

              [T]he GPS motion, where they were tracking him through Ohio,
              when [Petitioner] was coming from Detroit to Knoxville, if that
              motion had been granted then, obviously, [the State] wouldn’t have
              been able to use that GPS information, but [the State] could still use
              the proof that [the State] had developed in Knoxville that
              [Petitioner] was involved in a heroin conspiracy here. So it would
              have affected the trial some. Would it have affected the trial
              ultimately? No. Because there was other evidence than that.

       Retained counsel agreed that, generally speaking, successful or unsuccessful
       motions impacted his trial strategy one way or another. He did not recall the
       criminal history of Ms. Bryant.

       On cross-examination, retained counsel explained that he told [Petitioner] that it
       was very important to attend meetings to review discovery. He agreed that in
       complex cases, discovery can take a long period of time. He acknowledged that
       the difficulty was not the amount or lack of discovery, but [Petitioner]’s refusal to
       cooperate. Retained counsel testified that many of the motions filed were filed
       early on in the case, and that as his investigation continued, some of the motions
       would need to be amended or withdrawn. He acknowledged that some motions to
       suppress were either not filed at all or would not have been granted because
       [Petitioner] lacked standing to raise the issues. Retained counsel recalled that there
       was a pen register, track and trace on [Petitioner]’s phone and that it was put on
       [Petitioner]’s phone by authorities in either Ohio or Michigan. Retained counsel
       recalled that [Petitioner] was identified by others as “D.” Retained counsel filed
       the motion to strike alias because he was worried about any alias. Retained counsel
       testified that none of the motions he filed were dispositive.

       Mr. Holloway testified that he was a co-defendant in the conspiracy with
       [Petitioner]. Mr. Holloway was arrested in Ohio on January 3, 2013 and was
       released sometime in March 2013. He was re-incarcerated in May 2013. Mr.
       Holloway was interviewed by the State in August 2016, prior to [Petitioner]’s trial.
       Mr. Holloway, the State’s attorney, and Investigator Jinks were present for the
       interview. Mr. Holloway testified that the interview focused primarily on his Ohio
       arrest. He said that it was just him, Mr. Allen, and Ms. Ferris that were in the

                                            10

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 10 of 60 PageID #:
                                  3140
       vehicle in Ohio when it was pulled over and drugs were found. Mr. Holloway said
       that he was “pretty sure [counsel for the State] was taking notes [during the
       interview],” but that he did not know if the interview was recorded. Mr. Holloway
       claimed no one contacted him on [Petitioner]’s behalf. He stated that if he had been
       asked to testify at [Petitioner]’s trial, he would have said that [Petitioner] had
       nothing to do with the Ohio arrests, as [Petitioner] was not present at the time. Mr.
       Allen was his drug contact. Mr. Holloway stated that he did not know from whom
       Mr. Allen got drugs. On cross examination, Mr. Holloway admitted that he was
       from Detroit and that [Petitioner] was his cousin. He stated that he could only speak
       to the “the Ohio situation because [he’s] going off of the date that [the State] said
       the conspiracy started [,] January 3, [2013].” Mr. Holloway admitted that he pled
       guilty to the conspiracy and that he agreed with the factual basis for the plea. He
       claimed that he did not know if [Petitioner] had any involvement with Ms. Maples,
       Ms. Huffaker, or Mr. Ford.

       Mr. Allen, a co-defendant, testified that no one contacted him on [Petitioner]’s
       behalf and that he was not subpoenaed to testify at the trial. He did not know the
       owner of the phone number XXX-XXX-4396 and [] no phones were seized from
       him. Mr. Allen stated that he did not know what happened to his phone as he did
       not have it with him when he was arrested. Mr. Allen claimed that he had nothing
       to do with [Petitioner] and [] received no drugs from [Petitioner]. On cross
       examination, Mr. Allen admitted that he had several felony convictions in Ohio and
       Michigan. He stated that [Petitioner] and most of the co-defendants grew up
       together in the same neighborhood in Detroit. Mr. Allen said that Mr. Holloway
       was known as “Midnight” and that Mr. Strickland was known as “Man.” He
       admitted that he was involved in the conspiracy to sell heroin. Mr. Allen stated that
       he “never knew that [he] [pled] out to conspiracy. [He] thought [he] was pleading
       out to selling drugs.” Mr. Allen did not know that he was convicted of conspiracy
       until he received his “TOMIS” sheet in prison. Mr. Allen claimed that he did not
       recall that the word conspiracy was used numerous times during his guilty plea. He
       admitted that he lived at 1313 New York Avenue and that [Petitioner] came by to
       “just smoke weed.” Mr. Allen knew that Ms. Maples rented the house at 1313 New
       York Avenue. Mr. Allen admitted to selling heroin at the house, and that he brought
       it from Adair Manor Apartments. He said that he got the heroin from someone with
       the street name of “D.” Mr. Allen could not recall his own cell phone number. He
       admitted he lied to police about his real name. Mr. Allen knew “three or four D’s,”
       although he could not name them when questioned and called them “homeboys.”
       Mr. Allen stated that [Petitioner]’s nickname was “Nard.” He could not recall if he
       had [Petitioner]’s phone number stored in his phone under “D,” but claimed that it
       was probably stored under “Ricco.” Mr. Allen stated that other people used his
       phone and that they could have put the phone number [] under the name of “D.”
       Mr. Allen admitted that he sold heroin at the Adair Manor Apartments. He also
       recalled that [Petitioner] was at the Adair Manor Apartments. Mr. Allen claimed
       that he gave Ms. Maples the money to put the 1313 New York Avenue house in her
       name. He admitted that the heroin he sold was “bluish-grey” in color, an unusual
       color for heroin. When he was arrested in June 2013, Mr. Allen said that Mr. Green

                                            11

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 11 of 60 PageID #:
                                  3141
       was in the vehicle with him. Mr. Allen admitted to “smoking dope” with Mr. Ford’s
       daughter at 173 Chickamauga Avenue.

       [Petitioner] testified that he received trial counsel’s phone number from retained
       counsel. [Petitioner] stated that he was “steady calling [trial counsel] asking him
       to set a motion court date. So [Petitioner’s] motions can be heard. No answer. No
       contact. Not nothing from [trial counsel].” [Petitioner] claimed that he called at
       least two or three times a month and left messages with trial counsel’s office.
       [Petitioner] said that his phone number remained the same from the day trial
       counsel was appointed to the present day. [Petitioner] testified that he had not seen
       the phone records for XXX-XXX-2960, XXX-XXX-9692, or XXX-XXX-7405.
       He stated that he never saw the recordings or pictures of the controlled buys
       between Mr. Allen and Ms. Bryant. [Petitioner] did not receive pictures of money
       seized from Mr. Allen during Mr. Allen’s arrest on June 21, 2013. [Petitioner]
       admitted that retained counsel showed him photographs of the baby powder bottle
       found in the trunk of his vehicle during [Petitioner]’s June 28, 2013 arrest.
       [Petitioner] saw photographs [] from Ms. Maples’s purse that were taken during the
       June 28, 2103 arrest. [Petitioner] recalled that retained counsel showed him the
       rental application that Ms. Bryant completed. [Petitioner] testified that any
       discovery provided to him was supplied by retained counsel and that trial counsel
       never showed him anything. [] [Petitioner] testified that he asked for, but never
       received, a recording of his interview with Investigator Jinks. [Petitioner] insisted
       the interview contained exculpatory evidence. [Petitioner] received a copy of the
       search warrant, affidavit for the warrant, and all evidence seized from Mr. Ford’s
       house from a private investigator in August 2017. [Petitioner] stated he received
       all information about the search of Mr. Adcock’s residence before the trial.
       [Petitioner] stated that he did not see any of the debriefings of co-defendants or Ms.
       Bryant until appellate counsel gave them to him in August 2017.

       [Petitioner] stated that trial counsel met with him one time for about 45 minutes
       between August 8, 2016 and August 10, 2016 but did not go over any discovery
       materials or trial strategy with him. Trial counsel presented a plea offer of fifteen
       years at 100 percent to [Petitioner]. [Petitioner] testified that when was transferred
       to the jail for trial he was in “classification” and could take no visitors, so it was
       impossible that trial counsel to meet with him on August 8, 2016.

       [Petitioner] stated that the majority of continuances were due to the State and that
       his demand for speedy trial was filed on March 12, 2015. [Petitioner] recalled that
       retained counsel withdrew as counsel on August 31, 2015, the same day he filed a
       continuance because the State added additional discovery. The case was reset for
       trial on February 22, 2016. [Petitioner] did not agree to reset the February 22, 2016
       date to August 8, 2016, “because [he] never got in contact with [trial counsel].” He
       had no contact with trial counsel before August 8, 2016. [Petitioner] stated that he
       and trial counsel “never sat down and built a defense or had his pretrial motions
       heard so [Petitioner] could know what evidence can be introduced in trial . . . .



                                            12

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 12 of 60 PageID #:
                                  3142
       [Petitioner] could not build a defense with a lawyer that [Petitioner] never met
       before.”

       [Petitioner] told the trial court that he wanted to go to trial even though he had not
       met trial counsel. [Petitioner] stated that he had gone over all of the discovery that
       he had been given, but that he did not know there was other evidence and discovery
       that he had not seen. [Petitioner] testified that if he had seen all the evidence that
       he could have made a better decision about moving forward with the trial or
       pleading guilty. [Petitioner] said that he did not learn the identity of the confidential
       informant until the trial. He stated that during the trial he told trial counsel to call
       Mr. Holloway, Mr. Green, Mr. McFadden, Mr. Strickland, Mr. Allen, and Mr. Pate
       as witnesses on his behalf. [Petitioner] recalled he told trial counsel to “move for
       a dismissal or [make] an argument due to a speedy trial” on August 8, 2016 and
       that trial counsel did not want to.

       [Petitioner] denied knowing or ever meeting Mr. Ford and knew of no reason why
       Mr. Ford would identify him as his narcotics supplier. He claimed that after
       reviewing the search warrant affidavit for Mr. Ford’s house, he “noticed false and
       misleading information.” In paragraph 11, the affidavit read:

               On July 31[], 2013, Officer Jinks began receiving information from
               the Michigan State Police Metro Narcotics Task Force that the GPS
               surveillance on [a] cellular phone with [the] number [XXX-XXX-
               9692] [] was traveling [] towards Knoxville. This is the cellular
               telephone last known to have been [in] possession of [Petitioner].
               At approximately noon[,] the phone was located at [] 1123 Adcock
               Avenue through GPS surveillance. The GPS surveillance data
               verified that the cellular telephone [XXX-XXX-9692] known to be
               used by [Petitioner] travelled to [] 173 Chickamauga Avenue [].
               Physical surveillance was picked up at [that residence]. Your affiant
               was told by Officer Jinks that he watched as a black male matching
               the description of [Petitioner] exited the residence and got into the
               rental vehicle and drove back to 1123 A[d]cock. After that CS1
               placed a consensually recorded telephone call to [XXX-XXX-9692]
               and made contact with [Petitioner] who verified that he was in town
               and that he had blueberry for [sale] for $30.00 each. Your affiant
               knows that blueberry is common street slang for 30 milligrams
               oxycodone tablets.

       [Petitioner] stated that this was the subject of the motion to suppress GPS evidence.
       [Petitioner] claimed that XXX-XXX-9692 was not his phone. [Petitioner] stated
       that his phone number had a 517 area code, but could not remember the rest of the
       number. [Petitioner] recalled he was not made aware of the recorded phone calls
       and phone records until trial. He stated that had he known all of this evidence was
       being presented at trial he would never have told the trial court that he had gone
       through discovery a thousand times.

                                              13

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 13 of 60 PageID #:
                                  3143
       On cross-examination, [Petitioner] claimed that retained counsel lied on the stand
       when he said that he could not contact [Petitioner] and that [Petitioner] failed to
       meet with him to talk about discovery. [Petitioner] admitted that he missed one
       court date. [Petitioner] opined that retained counsel did not give him video
       recordings. He claimed that retained counsel lied about having the debriefings.

       [Petitioner] claimed that he did not know Ms. Bryant at all and was never provided
       debriefings from trial counsel. [Petitioner] denied that it was his voice on
       recordings from phone number XXX-XXX-9692 that were played during the
       hearing. [Petitioner] reiterated that XXX-XXX-9692 was not his phone.
       [Petitioner] admitted that because it was not his phone, he had no standing to
       complain about the GPS tracking and that any motion to suppress was moot.
       [Petitioner] said that Investigator Jinks lied about finding the phone assigned to
       XXX-XXX-9692 in the vehicle on the day he was arrested. He stated that the
       affidavit incorrectly stated that he traveled down I-75. He stated he was already in
       town and staying at Mr. Strickland’s residence on Adcock. He denied that he had
       regular contact with Mr. Allen using the XXX-XXX-9692 number.

       [Petitioner] denied that trial counsel came to see him in jail on August 8, 2016, at
       2:54 p.m., even though the jail records showed otherwise. He testified the only day
       he met with trial counsel was on August 9, 2016, for forty five minutes. [Petitioner]
       testified that each co-defendant lied during the trial because they received a deal
       from the State.

       Trial counsel was called as a witness at the Motion for New Trial hearing. He
       recalled the pre-trial motions filed by retained counsel, before him. Trial counsel
       read the following from the trial transcript:

              The Court: We have no motions pending.
              [Petitioner]: I got a motion.
              The Court: This is your lawyer. He has – [trial counsel], he’s saying
              [retained counsel] has filed 12 motions.
              [The State]: I’ve addressed those in this court in front of your
              Honor.
              The Court: Okay
              [The State]: You’ve already ruled on them.
              The Court: Okay. No. We’ve heard the motions. All of them.
              [Petitioner]: Not mine, your Honor.

       Trial counsel stated that he reviewed the entire file he received from retained
       counsel and the State. The trial court asked if everyone could agree that the motions
       were not heard pre-trial. The State responded that some had been heard and others
       had not. The State agreed that the suppression motions had not been heard. Trial
       counsel stated that it was his understanding that all pre-trial motions had been heard
       and ruled on. Trial counsel did not recall if he had seen the chart regarding contact

                                            14

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 14 of 60 PageID #:
                                  3144
       between co-defendants. Trial counsel acknowledged that he received three
       messages from [Petitioner] dated December 7, February 2, and October 5. None of
       the messages stated the year, but Trial counsel conceded that the messages would
       have corresponded with the time frame that he represented [Petitioner]. Trial
       counsel stated that he would not have contacted or called any of [Petitioner]’s co-
       defendants as witnesses, as he understood that the co-defendants were cooperating
       with the State. Trial counsel did not recall if [Petitioner] spoke to him about
       favorable witnesses. Trial counsel recalled several phone calls he made to
       [Petitioner], but he did not remember actually speaking to [Petitioner]. He
       remembered speaking with a female when he called [Petitioner]. Trial counsel
       stated that [Petitioner] never came to meet with him. Trial counsel did not send
       [Petitioner] any further discovery. Trial counsel did not recall a meeting between
       Mr. Holloway and the State or viewing the criminal record of Ms. Bryant. Trial
       counsel stated that he and [Petitioner] did not go over the entirety of discovery
       during their meetings. They discussed which witnesses were going to be called, as
       trial counsel had been informed “a number of co[-]defendants that were going to
       testify.” Trial counsel stated that he did not watch the videos and that he did not
       recall going over the phone records. Trial counsel recalled that he had been through
       the discovery, but had not met with [Petitioner], so he was asking for a couple of
       weeks’ continuance. Trial counsel stated that he would rather have had a couple of
       weeks instead of two days, but that he did the best he could with what he had. Trial
       counsel testified he understood that [Petitioner] had copies of everything and that
       [Petitioner] had either reviewed it himself or with retained counsel. Trial counsel
       stated that [Petitioner] wanted to go to trial and that [Petitioner] told him that he
       had been over the discovery a “ton of times.” [] Trial counsel did not recall any
       surprises at trial. Trial counsel did not file a motion to dismiss on a violation of the
       right to a speedy trial [or] recall [Petitioner] asking him to file a motion for speedy
       trial. Trial counsel did not recall if he objected to evidence concerning
       [Petitioner]’s failure to appear charges. He admitted that he did not object to the
       admissibility of evidence collected from the vehicle on June 28, 2013.

       On cross examination, trial counsel testified that [Petitioner] lived in Michigan
       during the time he represented [Petitioner]. Trial counsel was an appointed
       attorney, and it was not practical for him to travel to Michigan to meet with
       [Petitioner]. Trial counsel responded to each of [Petitioner]’s messages and made
       efforts to reach out to [Petitioner], but [Petitioner] never came to meet with him.
       Trial counsel agreed that because [Petitioner] did not come see him, his ability to
       prepare for trial was hampered. Trial counsel wanted a continuance to properly
       prepare with [Petitioner], but [Petitioner] was adamant about proceeding to trial.
       Trial counsel felt that [Petitioner] could not ask for both a continuance and a speedy
       trial. He agreed that pursuit of a speedy trial motion, when [Petitioner] would not
       meet with him to prepare for trial, would be problematic. Trial counsel stated that
       [Petitioner]’s missed court appearances caused problems. He did not recall why
       the trial date was continued on February 22, 2016.




                                             15

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 15 of 60 PageID #:
                                  3145
       At the conclusion of the hearing, appellate counsel conceded that [] the motion to
       sever co-defendants, the motion for discovery, the motion in limine regarding
       prostitution, the motion to suppress [Petitioner]’s statement, the motion
       for Brady material, and the motion for severance regarding co-defendants’
       statements were moot. Appellate counsel conceded that the motion for bond
       reduction was heard and ruled on [but] did not agree that the motions for striking
       alias, for the State to give notice of incentives, for the demand for a speedy trial, to
       suppress evidence from the cell phones, and to sever charges were moot.

       During the hearing on the motion for new trial, the trial court commented that he
       believed [Petitioner] perjured himself during his testimony. The trial court further
       noted that the voice heard on the recorded phone calls sounded “remarkably like
       that of [Petitioner].”

       The trial court found that

              [a]ssuming arguendo, that trial counsel was ineffective for failing to
              litigate these motions (which this [c]ourt does not hold) there is no
              evidence within this record supporting the second prong of
              the Strickland [v. Washington, 466 U.S. 668, 687 (1984)] test. This
              [c]ourt may not presume, nor may it infer, that a different outcome
              may have resulted had the motions been litigated. Moreover, this
              defendant does not have standing to challenge any search of co-
              conspirator Tim Ford’s residence.

       As to trial counsel’s lack of preparation for the trial, the trial court found that
       [Petitioner] “may not now complain that the narrative he directed does not have the
       happy ending he desired.” The trial court found that [Petitioner] insisted that he
       had reviewed all discovery and [Petitioner] stated that “I’m ready to go [to trial]
       today, Your Honor.” The trial court accredited the testimony of retained counsel
       and trial counsel that [Petitioner] would not cooperate in preparation for trial.

       The trial court found that “the evidence of [Petitioner’s] participation within the
       alleged conspiracy was overwhelming[,]” [] that the witnesses implicated
       [Petitioner]’s participation[,] and that their testimony was corroborated by the
       evidence. The trial court stated:

              [Petitioner]’s self-serving attempt to repudiate this evidence is not
              credible. Nor does this [c]ourt find as credible the testimony of
              [Mr.] Allen and [Mr.] Holloway wherein each asserts that
              [Petitioner] had no role in the conspiracy for which he was
              convicted.

              This [c]ourt has spent considerable time reading the technical record
              in this case, reading the trial transcript, and carefully reviewing all



                                             16

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 16 of 60 PageID #:
                                  3146
                of the grounds [Petitioner] has raised in support of his assertion that
                he is entitled to a new trial.

        The trial court denied the motion for new trial. It is from that denial that [Petitioner]
        now appeals.

 State v. Winbush, No. E2018-02136-CCA-R3-CD, 2020 WL 1466307, at *1–10 (Tenn. Crim. App.

 Mar. 24, 2020), perm. app. denied (Aug. 6, 2020) (footnotes omitted) (“Winbush”). The TCCA

 vacated Petitioner’s convictions for Counts 3 and 4 of the presentment because of Petitioner’s trial

 counsel’s failure to object to the fact that the jury instructions for those counts did not match the

 presentment charges but affirmed Petitioner’s other convictions. Id. at *1, *15, *27.

        After he filed a state court habeas corpus petition, 1 Petitioner filed his pro se petition for a

 writ of habeas corpus under 28 U.S.C. § 2254 [Doc. 2] asserting the following claims:

        1. The evidence is insufficient to sustain his convictions [Id. at 10–14; Doc. 6];

        2. Counsel was ineffective for (1) failing to pursue the motion to suppress the cell
           phone evidence; (2) failing to pursue the motion to suppress the GPS evidence;
           (3) eliciting evidence of a prior bad act; (4) failing to request a jury instruction
           for facilitation; (5) failing to request a jury instruction on accomplice
           corroboration; (6) failing to file a motion to dismiss due to a speedy trial
           violation; (7) commenting on Petitioner not testifying at trial; (8) failing to
           investigate favorable witnesses; (9) failing to discover exculpatory evidence;
           and (10) failing to object to illegally obtained evidence [Doc 2 p. 15–50];

        3. The prosecution improperly failed to disclose a statement from Mr. Holloway
           [Id. at 50–53];

        4. The prosecution improperly inflamed the emotions of the jury [Id. at 53–54];

        5. The prosecution improperly vouched for trial testimony [Id. at 54];

        6. The prosecution introduced evidence obtained from an illegal search and
           seizure [Id. at 55–56];

        7. A new rule of law establishes that GPS and cell phone evidence introduced at
           his trial was illegally obtained [Id. at 56–58]; and


        1
          The state court dismissed Petitioner’s state court habeas corpus petition [Doc. 24-
 3] and the arguments therein [Doc. 24-1] are not relevant to this action.
                                               17

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 17 of 60 PageID #:
                                  3147
         8. Cumulative errors at his trial entitle him to habeas corpus relief [Id. at 58–61].

 Respondent filed a response in opposition to the § 2254 petition [Doc. 25], as well as the state

 record [Doc. 20]. Petitioner filed a reply [Doc. 28].

 II.     STANDARD OF REVIEW

         Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), codified in 28

 U.S.C. § 2254, et. seq., a district court may not grant habeas corpus relief for a claim that a state

 court decided on the merits unless the state court’s adjudication of the claim:

          (1)       resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the Supreme
          Court of the United States; or

          (2)        resulted in a decision that was based on an unreasonable determination
          of the facts in light of the evidence presented in the state court proceeding.

 28 U.S.C. § 2254(d)(1)–(2). This standard is hard to satisfy. Montgomery v. Bobby, 654 F.3d 668,

 676 (6th Cir. 2011) (noting that “§ 2254(d), as amended by AEDPA, is a purposefully demanding

 standard . . . ‘because it was meant to be’”) (quoting Harrington v. Richter, 131 S. Ct. 770, 786

 (2011)). When evaluating the evidence presented in State court, a federal habeas court presumes

 the correctness of the state court’s factual findings unless the petitioner rebuts that presumption

 with clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).

 III.    ANALYSIS

 A.      Exhaustion Requirement

         The Court must first examine whether Petitioner, a state prisoner, exhausted his available

 state court remedies for his claims, as he must do before the Court may grant him habeas corpus

 relief. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). Exhaustion

 requires a petitioner to “fairly present” each federal claim to all levels of the state appellate system



                                               18

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 18 of 60 PageID #:
                                  3148
 by presenting the “same claim under the same theory” up to the state’s highest court, Wagner v.

 Smith, 581 F.3d 410, 414, 418 (6th Cir. 2009), to ensure that states have a “full and fair opportunity

 to rule on the petitioner’s claims.” Manning v. Alexander, 912 F.2d 878, 881 (6th Cir. 1990).

        Where a petitioner no longer “has the right under the law” to properly exhaust a claim with

 the state courts, the claim is technically exhausted but procedurally defaulted. See 28 U.S.C. §

 2254(c); Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015) (providing that “when a petitioner

 fails to present a claim in state court, but that remedy is no longer available to him, the claim is

 technically exhausted, yet procedurally defaulted”); see also Tenn. Code Ann. § 40-30-102(a)

 (one-year limitation period) and § 40-30-102(c) (“one petition” rule). Procedural default may also

 occur when a petitioner presented the claim to the highest court but the state court was prevented

 from “reaching the merits of the petitioner’s claim” because petitioner failed to comply with an

 applicable state procedural rule, which is regularly enforced and is an “adequate and independent”

 state ground. Seymour v. Walker, 224 F.3d 542, 549–50 (6th Cir. 2000) (citation omitted).

        “Federal courts lack jurisdiction to consider a habeas petition claim that was not fairly

 presented to the state courts.” Blackmon v. Booker, 394 F.3d 399, 400 (6th Cir. 2004) (citation

 omitted). Thus, a prisoner’s procedural default of a claim forecloses federal habeas review unless

 the petitioner shows cause to excuse his failure to comply with the procedural rule and actual

 prejudice from the constitutional violation. Coleman v. Thompson, 501 U.S. 722, 750 (1991).

        Respondent contends that Petitioner did not exhaust the following two claims in his § 2254

 petition: (1) Petitioner’s claim (Claim 4) that the prosecution improperly inflamed the emotions of

 the jury and (2) Petitioner’s claim (Claim 5) that the prosecution improperly vouched for testimony

 from Ms. Maples at trial by stating that the jury could “believe Ms. Maples was telling the truth”

 [Doc. 25, p. 44–45]. Specifically, as to Petitioner’s claim that the prosecution improperly inflamed



                                              19

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 19 of 60 PageID #:
                                  3149
 the jury’s emotions, Respondent states that the TCCA did not reach the merits of this claim because

 Petitioner’s counsel did not object at trial, and therefore waived this argument under Tennessee

 law [Id. at 44]. As to Petitioner’s vouching claim, Respondent notes that while Petitioner asserted

 other vouching claims in his appeal of his convictions, he did not assert such a claim as to the

 statement about Ms. Maples he cites in his petition, and therefore procedurally defaulted this claim

 [Id. at 45–46]. In his reply, Petitioner requests that the Court excuse his default of these claims

 because it was due to the ineffective assistance of his appellate counsel [Doc. 28, p. 21–24].

        The record establishes that Petitioner procedurally defaulted his claims that the prosecution

 inflamed the emotions of the jury and improperly vouched for Ms. Maples’s credibility by stating

 that the jury could believe her. Moreover, while Petitioner seeks to excuse his procedural default

 of these claims by blaming the ineffective assistance of his appellate counsel, Petitioner cannot

 rely on the ineffective assistance of his appellate counsel to establish cause to excuse a procedural

 default in a federal habeas corpus action without first exhausting that ineffective assistance of

 appellate counsel claim in the state courts. Edwards v. Carpenter, 529 U.S. 446, 453 (2000)

 (providing that “an ineffective-assistance-of counsel claim asserted as cause for the procedural

 default of another claim can itself be procedurally defaulted”). The record establishes that

 Petitioner did not exhaust an ineffective assistance of appellate counsel claim with the Tennessee

 courts. Accordingly, Petitioner has not set forth cause to excuse his procedural default of these

 claims, and the Court will not address them on the merits.

        Additionally, the Court notes that Petitioner did not present his claim that the prosecution

 presented illegally seized cell phone evidence in his trial that he raises in his § 2254 petition to the

 TCCA, but rather only asserted that (1) his counsel was ineffective for not pursuing motions to

 suppress and/or objecting to this evidence and (2) that the trial court erred in not granting him a



                                               20

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 20 of 60 PageID #:
                                  3150
 new trial due to its failure to hear his pretrial motions to suppress this evidence prior to trial [Doc.

 20-29]. Respondent does not raise Petitioner’s procedural default of this claim in response to the

 § 2254 petition but instead argues that Petitioner presented his Fourth Amendment claim in his

 appeal, presumably through the aforementioned arguments, and that this claim therefore is not

 cognizable in this action [Doc. 25, p. 46–47]. However, this is incorrect because, as set forth

 above, Petitioner must have presented the same claim under the same theory to the TCCA in order

 to have exhausted it, and the record establishes that he did not present a free standing claim

 asserting that the prosecution presented illegally obtained evidence at his trial to the TCCA.

         Nevertheless, the Court may raise the issue of Petitioner’s procedural default of this claim

 sua sponte. Elzy v. United States, 205 F.3d 882, 886 (6th Cir. 2000). As it was in Elzy, Petitioner’s

 procedural default of this claim is obvious from the record. Moreover, he cannot excuse that

 default by blaming his appellate counsel, as the record establishes that Petitioner did not exhaust

 any such ineffective assistance of appellate counsel claim in his pro se petition for post-conviction

 relief [Doc. 24], and he cannot do so now.

         Accordingly, the Court sua sponte finds that Petitioner also procedurally defaulted his

 claim that the prosecution presented illegally obtained cell phone evidence at his trial and will not

 address it on the merits.

 B.      Sufficiency of the Evidence

         Petitioner first challenges the sufficiency of the evidence underlying all his convictions

 [Doc. 2, p. 10–14; Doc. 6]. In denying this claim in Petitioner’s direct appeal, the TCCA stated:

          When a defendant challenges the sufficiency of the evidence, this Court is obliged
         to review that claim according to certain well-settled principles. The relevant
         question is whether any rational trier of fact could have found the accused guilty of
         every element of the offense beyond a reasonable doubt. See Tenn. R. App. P.
         13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The jury’s verdict replaces
         the presumption of innocence with one of guilt; therefore, the burden is shifted onto

                                               21

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 21 of 60 PageID #:
                                  3151
       the defendant to show that the evidence introduced at trial was insufficient to
       support such a verdict. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). “A guilty
       verdict by the jury, approved by the trial court, accredits the testimony of the
       witnesses for the State and resolves all conflicts in favor of the prosecution's
       theory.” Id. (quoting State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)).
       Therefore, the prosecution is entitled to the “‘strongest legitimate view of the
       evidence and to all reasonable and legitimate inferences that may be drawn
       therefrom.’” State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (quoting Smith,
       24 S.W.3d at 279). Questions concerning the “‘credibility of the witnesses, the
       weight to be given their testimony, and the reconciliation of conflicts in the proof
       are matters entrusted to the jury as the trier of fact.’” State v. Wagner, 382 S.W.3d
       289, 297 (Tenn. 2012) (quoting State v. Campbell, 245 S.W.3d 331, 335 (Tenn.
       2008)). It is not the role of this Court to reweigh or reevaluate the evidence, nor to
       substitute our own inferences for those drawn from the evidence by the trier of
       fact. Id. The standard of review is the same whether the conviction is based upon
       direct evidence, circumstantial evidence, or a combination of the two. Dorantes,
       331 S.W.3d at 379; State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009).

       Tennessee Code Annotated section 39-12-103(a) defines conspiracy as follows:

               The offense of conspiracy is committed if two (2) or more
               people, each having the culpable mental state required for
               the offense that is the object of the conspiracy, and each
               acting for the purpose of promoting or facilitating
               commission of an offense, agree that one (1) or more of them
               will engage in conduct that constitutes the offense.

       As charged in this case, “[i]t is an offense for a defendant to knowingly . . . [p]ossess
       a controlled substance with intent to manufacture, deliver, or sell the controlled
       substance.” T.C.A. § 39-17-417(a)(4). Heroin, oxycodone, and oxymorphone are
       all controlled substances. T.C.A. §§ 39-17-406(c)(11) - 408(b)(1)(M)-(N).

       Defendant asserts that his convictions relied heavily on accomplice testimony. A
       conviction “may not be based upon the uncorroborated testimony of an accomplice
       to the offense.” State v. Bane, 57 S.W.3d 411, 419 (Tenn. 2001). This Court has
       explained:

               [T]here must be some fact testified to, entirely independent of the
               accomplice’s testimony, which, taken by itself, leads to the
               inference, not only that a crime has been committed, but also that
               the defendant is implicated in it; and this independent corroborative
               testimony must also include some fact establishing the defendant’s
               identity. This corroborative evidence may be direct or entirely
               circumstantial, and it need not be adequate, in and of itself, to

                                              22

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 22 of 60 PageID #:
                                  3152
                support a conviction; it is sufficient to meet the requirements of the
                rule if it fairly and legitimately tends to connect the defendant with
                the commission of the crime charged. It is not necessary that that
                corroboration extend to every part of the accomplice’s evidence.

        State v. Gaylor, 862 S.W.2d 546, 552 (Tenn. Crim. App. Sept. 24, 1992).

        Defendant maintains that the majority of the evidence came from testimony of his
        alleged accomplices, that any testimony from Ms. Bryant is suspect, that he was
        never found in possession of any drugs, and that all circumstantial evidence against
        him was unlawfully obtained. Ms. Bryant completed a rental application on behalf
        of Defendant. Recorded phone conversations revealed that Defendant would pay
        any fees or rent associated with the rental house and give Ms. Bryant heroin in
        exchange for her completion of the application.

        Additionally, a recorded phone conversation between Mr. Green and Ms. Bryant
        stated that “D” was returning from Detroit. Investigator Jinks testified that “D”
        referred to Defendant. Investigator Jinks also testified that he heard Ms. Maples
        and Mr. Green refer to Defendant as “D” when Investigator Jinks arrested
        Defendant. Investigator Jinks also saw Defendant at multiple properties associated
        with the conspiracy. Therefore, the record shows that the testimony of Ms. Maples,
        Ms. Huffaker, and Mr. Ford were amply corroborated.

        Each of the co-conspirators testified that Defendant was in charge of a network that
        trafficked controlled substances from Detroit to Knoxville. Recorded phone calls
        and text messages corroborated that Defendant was in charge of the drug network.
        The controlled buys took place within drug-free zones. Defendant answered the
        same phone number used by Ms. Bryant to set up the controlled buys with Mr.
        Allen. Moreover, there was testimony from Ms. Bryant and Investigator Jinks that
        Defendant had taken over Mr. Allen’s activities. Multiple people testified that
        Defendant delivered heroin and opiate pills to members of the conspiracy. Officers
        seized drugs at locations where Defendant was known to frequent.

        It is reasonable that a jury could conclude that Defendant possessed heroin,
        oxycodone, and oxymorphone with the intent to sell and deliver them and that he
        had entered into a conspiracy with the intent to do the same. The evidence is
        sufficient to support his convictions. Defendant is not entitled to relief.

 Winbush, at *25–26.

        To evaluate challenges to the sufficiency of evidence, federal courts determine “whether,

 after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

 could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.



                                              23

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 23 of 60 PageID #:
                                  3153
 Virginia, 443 U.S. 307, 319 (1979); see also Cavazos v. Smith, 565 U.S. 1, 6–7 (2011) (providing

 that “a reviewing court ‘faced with a record of historical facts that supports conflicting inferences

 must presume—even if it does not affirmatively appear in the record—that the trier of fact resolved

 any such conflicts in favor of the prosecution, and must defer to that resolution’”) (quoting

 Jackson, 443 U.S. at 326). The courts look to the evidence supporting the conviction with specific

 reference to the elements of the crime as established by state law. Id. at 324 n. 16. However,

 because the trier of fact is charged with and in the best position to resolve conflicts in the testimony,

 weigh the evidence, and draw inferences, the Court must defer to its verdict. Id. at 319.

         As with ineffective assistance of counsel claims, it is incredibly difficult for a petitioner to

 successfully challenge the sufficiency of the evidence due to the double layer of deference granted

 to these claims. Coleman v. Johnson, 132 S. Ct. 2060, 2062 (2012). Specifically, not only is the

 trier of fact’s verdict given deference, but, under the AEDPA, the federal courts must also defer to

 the state court of appeals’ consideration of this verdict and may overturn it only if the state court

 was objectively unreasonable. Id.

         While the TCCA generally addressed the sufficiency of the evidence to support Petitioner’s

 convictions together, it did not articulate its reasons for finding the evidence sufficient for each of

 the charges as set forth in the presentment. Where the state court fails to articulate reasons to

 support its decision, the federal court conducts an independent review of the claims. Williams v.

 Anderson, 460 F.3d 789, 796 (6th Cir. 2006). “‘That independent review, however, is not a full

 de novo review of the claims’” but rather requires the Court to “‘uphold the state court’s summary

 decision unless the [c]ourt’s independent review of the record and pertinent federal law persuades

 the [c]ourt that its result contravenes or unreasonably applies clearly established federal law, or is

 based on an unreasonable determination of the facts in light of the evidence presented.’” Id.



                                                24

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 24 of 60 PageID #:
                                  3154
 (quoting Harris v. Stovall, 212 F.3d 940, 943 (6th Cir. 2000) and Aycox v. Lytle, 796 F.3d 1174,

 1177–78 (10th Cir. 1999) (internal quotation marks omitted)).

        Accordingly, the Court will now independently review each of Petitioner’s claims

 challenging the sufficiency of the evidence for each of his convictions based on the language of

 the presentment to determine whether the TCCA’s holding that the evidence was sufficient to

 support those convictions was an unreasonable application of federal law or an unreasonable

 determination of the facts based on the evidence.

        1.      Counts 1 and 2: Conspiracy to possession with the intent to sell (Count 1) or
                deliver (Count 2) 150 grams or more of a Schedule I controlled substance
                (heroin) in a drug-free zone.

        First, in Counts 1 and 2, the state charged Petitioner with conspiracy to possess with the

 intent to sell or deliver one-hundred and fifty grams or more of heroin, with the overt act specified

 as August Allen selling heroin to an agent of the Knoxville Police Department (“KPD”) within

 one thousand feet of a school on June 20, 2013 [Doc. 20-1, p. 1–2]. Petitioner challenges his

 convictions by asserting that (1) the prosecution did not provide evidence of his intent or

 knowledge of this incident; (2) the record is devoid of evidence that Petitioner and his co-

 conspirators agreed to possess, sell, or deliver the heroin at issue; (3) phone records do not prove

 these charges; (4) he never possessed drugs or money or actively purchased, sold, or delivered

 heroin; and (5) there was no independent evidence of him communicating with or participating in

 the relevant heroin sale or discussing drug prices with his codefendants [Doc. 2, p. 10–12].

 Petitioner also notes that the jury acquitted him of the charges in Counts 16 and 17 of the

 presentment, which he asserts relied on the same evidence as Counts 1 and 2, and therefore claims

 that the evidence was insufficient to support his convictions for Counts 1 and 2 [Id. at 11–12].




                                              25

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 25 of 60 PageID #:
                                  3155
        The evidence at trial showed that on June 20, 2013, August Allen sold heroin to Ms. Bryant,

 a KPD confidential informant, at 1313 New York Avenue, a residence within 1,000 feet of a school

 [Doc. 20-17, p. 61], that Ms. Maples rented and for which Petitioner paid the rent. Investigator

 Jinks monitored this controlled-buy. Winbush, at *2–*3. Also, all of Petitioner’s coconspirators

 who testified at trial identified him as the leader of a drug conspiracy for which August Allen,

 among others, regularly sold heroin at this time [see, e.g., Doc. 20-13, p. 11–20]; Id. at * 2–4.

        The evidence of Petitioner’s participation in and leadership of the relevant underlying

 conspiracy at the time of the controlled buy on June 20, 2013, was clear and overwhelming. He

 claims that the state failed to establish an agreement among the parties that would support the

 conspiracy conviction [Doc. 2, p. 12]. To the extent that Petitioner challenges the sufficiency of

 that evidence because it came from his co-conspirators, Respondent correctly notes that the Sixth

 Circuit has held such evidence is sufficient to support a conviction under federal law. United

 States v. Graham, 622 F.3d 445, 448 (6th Cir. 2010) (providing that “it is well-settled that

 uncorroborated testimony of an accomplice may support a conviction in federal court”).

        Moreover, a conspiracy may be proven by circumstantial evidence. See United States v.

 Small, 988 F.3d 241, 252 (6th Cir. 2021) (providing that “[j]ust as the existence of

 a conspiracy ‘may be inferred from circumstantial evidence, a defendant’s knowledge of and

 participation in a conspiracy also may be inferred from his conduct and established by

 circumstantial evidence’” (quoting United States v. Conatser, 514 F.3d 508, 518 (6th Cir. 2008)).

 That is what we have here. That the evidence was circumstantial, it was no less compelling. He

 paid the rent for the house where the sale of heroin occurred. His coconspirators all testified that

 Petitioner was the leader of the conspiracy. Petitioner routinely provided heroin to Mr. Allen to

 sell. This evidence was sufficient to support Petitioner’s convictions.



                                              26

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 26 of 60 PageID #:
                                  3156
        Also, Petitioner’s assertion that the fact that the jury acquitted him of Counts 16 and 17 of

 the presentment, which alleged that Petitioner and Tim Ford knowingly possessed heroin with the

 intent to sell or deliver in a drug-free zone on July 31, 2013, [Doc. 20-1, p. 23], means that the

 evidence to support his convictions for Counts 1 and 2 is insufficient because those counts relied

 on the same evidence has no merit. The offenses alleged in Counts 1 and 2 occurred on different

 dates and under completely different circumstances than those alleged in Counts 16 and 17, and

 Petitioner’s acquittal for Counts 16 and 17 has no bearing on the sufficiency of the evidence for

 Counts 1 and 2.

        Accordingly, the evidence was sufficient to support these convictions.

        2.      Counts 3 and 4: Conspiracy to sell (Count 3) or deliver (Count 4) 150 grams
                or more of a Schedule I controlled substance (heroin) in a drug-free zone.

        In his motion to amend his petition [Doc. 6], Petitioner challenges the sufficiency of the

 evidence supporting his convictions for Counts 3 and 4 of the presentment and asserts that, if the

 Court finds the evidence insufficient to support those convictions, it should also find the evidence

 insufficient to support Counts 1 and 2 [Doc. 6, p. 1–3]. However, as noted above, the TCCA

 vacated Petitioner’s convictions for Counts 3 and 4 because of his trial counsel’s failure to object

 to the fact that the jury instructions for those charges did not match the presentment and ordered

 entry of judgments dismissing those counts. Winbush, *1, *15. Moreover, the Court has already

 determined that the evidence was sufficient to support Petitioner’s convictions for Counts 1 and 2

 of the presentment, as set forth above. Thus, these arguments have no merit.

        3.      Counts 7 and 8: Conspiracy to possess with the intent to sell (Count 7) or
                deliver (Count 8) a Schedule II controlled substance (oxymorphone) in a drug-
                free zone.

        Counts 7 and 8 of the presentment charged Petitioner with conspiracy to possess with the

 intent to deliver or sell oxymorphone, with the overt act specified as Petitioner delivering

                                             27

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 27 of 60 PageID #:
                                  3157
 oxymorphone to Tim Ford on July 31, 2013 in a drug-free zone [Doc. 20-1, p. 19–20]. Petitioner

 challenges the sufficiency of the evidence to support his convictions for these charges by pointing

 out that Tim Ford testified that he was not sure whether Petitioner or another co-conspirator

 provided the oxymorphone to him on that day and noting that police never found any drugs on

 Petitioner [Doc. 2, p. 12].

         However, the Court’s review of the relevant testimony and evidence at trial demonstrates

 that, drawing all inferences from conflicting evidence in favor of the prosecution, as the Court

 must do, the evidence at trial was sufficient to support these convictions. Specifically, evidence

 at trial established that police saw Petitioner enter Tim Ford’s house on July 31, 2013, and stay for

 a few minutes [Doc. 20-10, p. 101–2]. Tim Ford testified that Petitioner brought him drugs during

 this visit, specifically stating as follows:

         Q:      Let me stop you. Did he leave you with any pills at that time? You’re
                 waiting on the roxies, the blues.
         A:      Yeah. I think a few - - I think, actually, a few moons, maybe - -
         Q:      Okay.
         A:      -- a few moons, maybe - -
         Q:      Okay, so he - -
         A:      Not a lot.

 [Doc. 20-15, p. 51]. Tim Ford later testified that he was not sure whether “Slim” or Petitioner

 gave him the “moons,” also known as oxymorphone, on that day [Id. at 66]. Tim Ford also testified

 that he had sold some, but not all, of the “moons” he received that day before police raided his

 house and found oxymorphone pills, which he specified were not his [Id. at 72–73].

         While Petitioner emphasizes that Tim Ford at one point professed uncertainty about who

 had given him the oxymorphone pills on July 31, 2013, he ignores other compelling evidence to

 the contrary. Tim Ford affirmatively identified Petitioner as the one who brought him “the moons”

 on that day. While his later testimony equivocated, he did not repudiate what he had told the jury



                                                28

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 28 of 60 PageID #:
                                  3158
 before. Moreover, while Tim Ford stated that he thought Petitioner brought him “a few moons,

 maybe,” this testimony also does not undermine the jury’s verdict. Ford clarified that when he

 said “a few moons, maybe” he was not denying Petitioner gave him any moons. He immediately

 clarified that statement with “Not a lot,” referring to the number he received from Petitioner. The

 TCCA’s treatment of this issue is neither contrary to nor an unreasonable application of the

 Jackson standard for assessing sufficiency of the evidence in a § 2254 proceeding.

        Also, while Tim Ford subsequently testified that he could not recall whether Slim or

 Petitioner had provided him the oxymorphone pills on July 31, 2013, thereby somewhat

 contradicting his earlier testimony that Petitioner had given him drugs on that day, it is apparent

 given the other evidence corroborating Petitioner’s involvement in this offense, the jury resolved

 this conflict against Petitioner by finding him guilty of these charges. The Court must defer to that

 resolution. And it was up to the jury, not this Court, to interpret that testimony and decide how

 much weight to give that testimony. 2 Accordingly, the evidence was sufficient to support

 Petitioner’s convictions for Counts 7 and 8 of the presentment.

        4.      Counts 18–21: Possession with intent to sell (Count 18) or deliver (Count 19)
                less than 200 grams of Schedule II controlled substance (oxycodone) in a drug-
                free zone; and Possession with intent to sell (Count 20) or deliver (Count 21)
                less than 200 grams of a Schedule II controlled substance (oxymorphone) in a
                drug-free zone.




 2
         In State v. Matthews, 888 S.W.2d 446, 449 (Tenn. Crim. App. 1993), the Tennessee
 Criminal Court of Appeals recognized that “contradictory [sworn] statements by a witness in
 connection with the same fact cancel each other.” Id. “The rule of cancellation applies when
 inconsistency in a witness’s testimony is unexplained and when neither version of his testimony
 is corroborated by other evidence.” State v. Franklin, 585 S.W.3d 431, 458 (Tenn. Crim. App.
 2019)(quotations and citations omitted). This rule of cancellation does not apply here because
 Investigator Jinks corroborated Petitioner’s presence at the residence on 173 Chickamauga Ave.
 the date of the transaction on July 31, 2013, and the testimony of the other co-conspirators that
 corroborated Petitioner’s involvement in this offense.

                                              29

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 29 of 60 PageID #:
                                  3159
         Counts 18 through 21 of the presentment charged Petitioner with knowingly possessing

 with the intent to sell or deliver less than two hundred grams of both oxycodone and oxymorphone

 in a drug free zone on July 31, 2013 [Doc. 20-1, p. 24–25]. Petitioner challenges these convictions

 by asserting that there is no evidence that he actually or constructively possessed the oxycodone

 or oxymorphone that police recovered from Tim Ford’s house on July 31, 2013 [Doc. 2, p. 13].

         However, as noted above, evidence at trial established that police saw Petitioner, who was

 the leader of a drug conspiracy that sold oxycodone, oxymorphone, and heroin from January to

 July 31, 2013, enter Tim Ford’s house on July 31, 2013 and stay for a few minutes [Doc. 20-10,

 p. 101–2]; Winbush, at *2–5. According to Tim Ford’s testimony at trial, he gave Petitioner five

 to six thousand dollars during that visit [Doc. 20-15, p. 50]. When police later searched Tim Ford’s

 house on July 31, 2013, they found many items indicating both drug use and the packaging of

 drugs for resale, as well as twenty-eight blue oxymorphone pills and thirty-eight white oxycodone

 pills [Doc. 20-14, p. 48–78, 82–88; Doc. 20-19, p. 17–25, 29, 32, 54, 55].

         Tim Ford also testified that Petitioner provided him with one hundred “roxies” to sell on

 an unspecified date [Doc. 20-15, p. 33]. He further testified that while he had legitimately obtained

 pain pills from a pain clinic for some unspecified period of time, the clinic had discharged him

 about three months before the police raided his house because he did not have the proper number

 of pills in his prescription bottle [Id. at 71]. Tim Ford additionally testified that he personally used

 a number of the pills he received during the conspiracy, that he sold many of the pills he obtained

 during the conspiracy to pay for the heroin he also obtained through the conspiracy and personally

 used, and that he was receiving one-hundred oxycodone and one-hundred oxymorphone pills per

 week through the conspiracy at around the time of the raid on his house [Id. at 23–26, 35–36, 72].




                                               30

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 30 of 60 PageID #:
                                  3160
        Other evidence introduced at trial regarding the raid on the Ford house showed that Tim

 Ford and his wife, Allison, had prescription bottles on separate sides of their bed and in various

 other places in their home, that some oxycodone pills police recovered on July 31, 2013, came

 from a prescription bottle for Meloxicam with Tim Ford’s name on it and others came from a

 prescription bottle for oxycodone with Allison Ford’s name on it, and that the oxymorphone pills

 recovered from the Ford residence came from prescription pill bottles with Allison Ford’s name

 on them, one of which was labelled as oxymorphone and one of which was labelled as oxycodone

 [Doc. 20-14, p. 54–55, 87; Doc. 20-19, p. 10, 16, 19, 20, 29, 31–32, 54, 55]. According to Officer

 Broome, Allison Ford had a prescription for oxymorphone, and police found other legitimate

 prescription bottles in the Ford residence [Doc. 20-14, p. 74].

        Tim Ford testified that the “moons,” that the police recovered from his house on July 31,

 2013, were not his pills, even though police found some of them in a prescription bottle for

 oxymorphone with Allison Ford’s name on them [Doc. 20-14, p. 87; Doc. 20-19, p. 55]. The

 record does not establish which other prescription pill bottles police found in the Ford residence

 were from legitimate prescriptions, and Officer Broome responded to Petitioner’s counsel’s

 question about whether that the pill count in the legitimate prescription pill bottles was “what the

 prescription said” by stating that it was “well below” [Doc. 20-14, p. 54–55, 87].

        Based on all this evidence, a rational juror could have found that Petitioner constructively

 possessed the oxycodone and oxymorphone in the Ford residence on July 31, 2013. Tennessee

 law allows possession of controlled substances to be actual or constructive. State v. Robinson, 400

 S.W.3d 529, 534 (Tenn. 2013) (citing State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001)).

 Circumstantial evidence is sufficient to establish constructive possession. State v. Cooper, 736

 S.W.2d 125, 129 (Tenn. Crim. App. 1987). To support a finding of constructive possession, the



                                             31

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 31 of 60 PageID #:
                                  3161
 evidence must demonstrate that an individual “had ‘the power and intention at a given time to

 exercise dominion and control over . . . [the controlled substance] either directly or through

 others.’” State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001) (quoting State v. Patterson, 966 S.W.2d

 435, 445 (Tenn. Crim. App. 1997)).

         In simple terms, under Tennessee law, “constructive possession is the ‘ability to reduce an

 object to actual possession.’” State v. Porter, 2005 WL 2333569, at *3 (quoting State v.

 Cooper, 736 S.W.2d 125, 129 (Tenn. Crim. App.1987)). But “[t]he mere presence of a person in

 an area where drugs are discovered is not, alone, sufficient” to establish constructive possession,

 nor is “mere association with a person who does in fact control the drugs or property where the

 drugs are discovered.” Cooper, 736 S.W.2d at 129. This is not a case where Petitioner was merely

 present in an area where drugs were found, or merely associated with a person who controls the

 drugs and property where the drugs were found. To the contrary, as set forth above, the evidence

 established that Petitioner was the leader of a drug sale conspiracy for which Tim Ford sold drugs,

 including oxycodone and oxymorphone pills. The evidence further established that Tim Ford

 regularly took the pills he received through that conspiracy and that, on July 31, 2013, Petitioner

 visited Tim Ford’s residence, received five to six thousand dollars from Tim Ford, and delivered

 oxymorphone to Tim Ford. When police later raided the Ford residence, they found oxymorphone

 and oxycodone. While police found some of the oxymorphone pills in a prescription bottle for

 which evidence at trial showed Allison Ford had a legitimate prescription, they found others in a

 prescription bottle for oxycodone with her name on it, and Tim Ford specifically testified that the

 “moons” that police found were not his. Also, while some oxycodone pills police found in the

 Ford residence were in a prescription bottle with Allison Ford’s name on it, no evidence in the




                                             32

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 32 of 60 PageID #:
                                  3162
 record indicates that she had a valid prescription for oxycodone, and other oxycodone pills that

 police recovered came from a prescription bottle for Meloxicam with Tim Ford’s name on it.

        Thus, significant circumstantial evidence at trial suggested that when Petitioner visited Tim

 Ford’s house on July 31, 2013, and received payment for drugs that Tim Ford sold for the

 conspiracy, the Ford residence contained oxycodone and oxymorphone pills that Tim Ford had

 received through the conspiracy for which Petitioner was the leader. As such, a rational juror

 could have inferred that Petitioner had the intent to exercise dominion and control over the unsold

 pills that Tim Ford had obtained through the conspiracy by collecting payment for other controlled

 substances Tim Ford had sold for the conspiracy during that visit, and that Petitioner had the ability

 to reduce at least some of the oxycodone and oxymorphone pills in that residence to his possession

 during that visit. Accordingly, the evidence was sufficient to support these convictions as well.

 Petitioner has failed to show that TCCA’s decision in this regard was either contrary to or an

 unreasonable application of the Jackson standard.

 C.     Ineffective Assistance of Counsel

        Petitioner brings several claims for ineffective assistance of counsel.            The Sixth

 Amendment provides, in pertinent part, that “[i]n all criminal prosecutions, the accused shall enjoy

 the right . . . to have the Assistance of Counsel for his defense.” U.S. Const. amend. VI. This

 includes the right to “reasonably effective assistance” of counsel. Strickland v. Washington, 466

 U.S. 668, 687 (1984). In Strickland, the Supreme Court set forth a two-pronged test for evaluating

 claims of ineffective assistance of counsel:

        First, the defendant must show that counsel’s performance was deficient. This
        requires showing that counsel made errors so serious that counsel was not
        functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.
        Second, the defendant must show that the deficient performance prejudiced the
        defense. This requires showing that counsel’s errors were so serious as to deprive
        the defendant of a fair trial, a trial whose result is reliable. Unless a defendant

                                                33

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 33 of 60 PageID #:
                                  3163
        makes both showings, it cannot be said that the conviction . . . resulted from a
        breakdown in the adversary process that renders the result unreliable.

 Strickland, 466 U.S. at 687. A petitioner has the burden of proving ineffective assistance of his

 counsel. Virgin Islands v. Nicholas, 759 F.2d 1073, 1081 (3d Cir. 1985).

        In considering the first prong of Strickland, the appropriate measure of attorney

 performance is “reasonableness under prevailing professional norms.” Strickland, 466 U.S. at 688.

 To meet this prong, a petitioner must demonstrate that his counsel was so deficient that he no

 longer “function[ed] as the ‘counsel’ guaranteed under the Sixth Amendment.” Id. at 687. The

 evaluation of the objective reasonableness of counsel’s performance must be made “from

 counsel’s perspective at the time of the alleged error and in light of all the circumstances, and the

 standard of review is highly deferential.” Kimmelman v. Morrison, 477 U.S. 365, 381 (1986).

        The second prong of the Strickland test requires a claimant to show counsel’s deficient

 performance prejudiced the defense.       Thus, “[a]n error by counsel, even if professionally

 unreasonable, does not warrant setting aside the judgment of a criminal proceeding if the error had

 no effect on the judgment.” Strickland, 466 U.S. at 691.

        The Supreme Court has emphasized that a claimant must establish both prongs of a claim

 for ineffective assistance of counsel to meet his burden, and, if either prong is not satisfied, the

 claim fails. Id. at 687. Moreover, a habeas petitioner alleging ineffective assistance of counsel

 bears a heavy burden, given the “doubly deferential” review of a such a claim under § 2254(d)(1).

 Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

        Petitioner asserts that the TCCA applied the incorrect standards to a number of his

 ineffective assistance of counsel claims. The Court will first address Petitioner’s assertions

 regarding the TCCA applying the wrong standards before addressing the ineffective assistance of

 counsel claims.

                                              34

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 34 of 60 PageID #:
                                  3164
        1.      Standards

                a.      Motions to Suppress

        Petitioner first asserts that the TCCA erred by requiring him to show that the motions to

 suppress that he alleges his counsel was ineffective for not pursuing would have been granted, and

 submits that it should have instead considered whether there is a reasonable probability that the

 jury’s verdict would have been different if the evidence the motions to suppress sought to exclude

 was excluded [Doc. 2, p. 15, 21–22]. To support this argument, Petitioner cites Kimmelman v.

 Morrison, 477 U.S. 365, 375 (1986), for its statement that:

        [w]here defense counsel’s failure to litigate a Fourth Amendment claim
        competently is the principal allegation of ineffectiveness, the defendant must also
        prove that his Fourth Amendment claim is meritorious and that there is a reasonable
        probability that the verdict would have been different absent the excludable
        evidence in order to demonstrate actual prejudice.

 [Id.]. Petitioner insists that this statement means that the TCCA should have considered whether

 the verdict in his case would have been different if the motions to suppress had been granted [Id.].

        This argument has no merit. Even if Kimmelman sets forth the correct standard as

 Petitioner claims, it required Petitioner show that the motions to suppress were “meritorious.” Id.

 As such, Petitioner cannot meet the Kimmelman standard upon which he relies or show prejudice

 under Strickland without showing that the trial court would have granted those motions, and the

 Court will not presume that the motions to suppress would have been granted and instead review

 whether there is a reasonable probably that the result of Petitioner’s trial would have been different

 without the excludable evidence. Id.

                b.      Clear and Convincing Evidence

        Petitioner also contends that the TCCA erroneously required him to prove by clear and

 convincing evidence that his counsel provided ineffective assistance, whereas federal law requires



                                              35

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 35 of 60 PageID #:
                                  3165
 only that a habeas petitioner establish “by a preponderance of the evidence” that his counsel was

 deficient [See, e.g., id. (citing Higgins v. Renico, 470 F.3d 624, 632 (6th Cir. 2006) (citing

 Strickland, 466 U.S. at 687))]. Winbush, at *11–17.

        In response, Respondent contends that Petitioner misconstrues the TCCA’s reliance on the

 clear and convincing standard that Tennessee courts apply to factual allegations in post-conviction

 proceedings and asserts that the TCCA reasonably applied Strickland to Petitioner’s claims [Doc.

 25 p. 38]. He further notes that the Sixth Circuit has found that reasonable jurists would not debate

 a district court’s finding that a state court applied the correct standard to ineffective assistance of

 counsel claims where the court (1) expressly noted that the clear and convincing standard applied

 to the factual allegations of the petition; (2) correctly identified the Strickland requirements of

 deficient performance by counsel and prejudice to the petitioner; and (3) correctly noted that the

 prejudice prong required “‘a reasonable probability that, but for counsel’s unprofessional errors,

 the result of the proceeding would have been different’” [Id. (citing Churchwell v. Parris, No. 20-

 5336, 2020 WL 5793542, at *3 (6th Cir. Aug. 12, 2020) (quoting Churchwell v. State, No. M2015-

 01567-CCA-R3-PC, 2016 WL 5253203, at *3 (Tenn. Crim. App. Sept. 21, 2016))].

        In his reply, Petitioner contends that, in his case, the TCCA did not state that the clear and

 convincing standard applied only to factual allegations, and instead continuously applied that

 standard to his ineffective assistance of counsel claims [Doc. 28, p. 14 (citing Bryant v.

 Westbrooks, No. 3:15-0685, 2018 WL 4210784, at *13 (M.D. Tenn. Sept. 4, 2018) (providing that

 where the Tennessee Supreme Court stated that “a defendant seeking post-conviction relief ‘must

 prove by clear and convincing evidence the deprivation of a constitutional right,’” and consistently

 referred to the defendant’s failure to prove his counsel was deficient by clear and convincing




                                               36

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 36 of 60 PageID #:
                                  3166
 evidence, the state court had applied the incorrect standard in a manner that was contrary to federal

 law (quoting Bryant v. State, 460 S.W. 13 513, 521 (Tenn. 2015)].

        The Court has reviewed Churchwell and Bryant and their underlying state court opinions

 and compared those opinions to the TCCA’s opinion in this case and finds that where the TCCA

 denied Petitioner’s ineffective assistance of counsel claims by finding that Petitioner had not

 established that counsel was deficient under the first prong of Strickland, it applied an incorrect

 “clear and convincing” standard to Petitioner’s claim as a whole, but that it did not do so where it

 found that Petitioner had not shown prejudice under the second prong of Strickland. Specifically,

 in identifying the legal standard for Petitioner’s ineffective assistance of counsel claims, the TCCA

 cited Tenn. Code Ann. § 40-30-110(f) and stated that it required Petitioner to “prove his []

 allegations ‘by clear and convincing evidence.” Winbush, at *11 (citing Tenn. Code Ann. § 40-

 30-110(f)).

        While the TCCA cited and relied upon Tenn. Code Ann. § 40-30-110(f), which provides

 that a petitioner has the burden to prove his “allegations of fact by clear and convincing evidence,”

 the TCCA did not apply this standard to just the factual allegations. See generally id. And while

 the TCCA otherwise correctly laid out the Strickland standard and specifically noted that the

 prejudice prong of the Strickland standard required Petitioner to show a “reasonable probability”

 that the outcome of the trial would have been different to meet that requirement, it also repeatedly

 noted that Petitioner had not presented “clear and convincing evidence” that his counsel was

 deficient or “ineffective.” Id. at *11–17.

        But, in keeping with its citation of the Strickland “reasonably probability” requirement for

 the prejudice prong, the TCCA generally did not refer to “clear and convincing evidence” in its

 analysis of Petitioner’s ineffective assistance of counsel claims where it found that Petitioner had



                                              37

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 37 of 60 PageID #:
                                  3167
 failed to show prejudice, or, if it did, it also referred to the “reasonable probability” standard in a

 manner that indicated that it applied the “clear and convincing” standard only to the factual

 allegations underlying those claims. Id. Thus, it appears that the TCCA properly applied the

 Strickland “reasonable probability” standard to Petitioner’s ineffective assistance of counsel

 claims where it found that he failed to show prejudice resulting from the alleged ineffective

 assistance of counsel. But where the TCCA found that Petitioner failed to establish that his counsel

 was deficient, or “ineffective,” it incorrectly required Petitioner to establish the underlying

 deficiency, and not just factual allegations, by clear and convincing evidence, rather than by a

 preponderance of the evidence, in a manner that was contrary to federal law.

        Accordingly, the Court will now address Petitioner’s ineffective assistance of counsel

 claims applying the Strickland standard de novo unless the TCCA clearly found that Petitioner

 failed to show prejudice. Dyer v. Bowlen, 465 F.3d 280, 284 (6th Cir. 2006) (providing that

 “[w]hen the state court issues a decision that is contrary to federal law, we review the merits of the

 petitioner’s claim de novo”).

        2.      Cell Phone and GPS Evidence

        In his ineffective assistance of counsel claims labeled 1, 2, and 10, Petitioner claims that

 trial counsel was ineffective for not pursuing suppression of or objecting to cell phone evidence,

 (claim 1), and GPS data (claim 2), and all evidence resulting therefrom (claim 10) [Doc. 2, p. 15–

 27, 45–50]. While the TCCA arguably addressed at least part of these claims in different portions

 of its opinion in Petitioner’s case, it did not squarely address the substance of the claims that

 Petitioner brought in his state court appeal and brings in his § 2254 petition. The essence of these

 claims is that his trial counsel provided ineffective assistance of counsel by failing to seek to

 suppression of or object to all evidence from certain cell phones, including GPS data from the



                                               38

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 38 of 60 PageID #:
                                  3168
 phone number ending in 9692, and all resulting evidence. In support of his claim, he cites both

 United States v. Cronic, 466 U.S. 648 (1984) and Strickland. Nevertheless, after examining the

 TCCA’s opinion and independently and extensively reviewing the state court record in this case

 to determine the merits of these claims, the Court finds that Petitioner is not entitled to relief under

 § 2254 based on his arguments.

        First, the TCCA analyzed Petitioner’s claims challenging his trial counsel’s failure to

 pursue the filed pretrial motions to suppress evidence as follows:

        When a defendant asserts that counsel rendered ineffective assistance of counsel by
        failing to call certain witnesses to testify, or by failing to interview certain
        witnesses, these witnesses should be called to testify at the hearing; otherwise, the
        defendant asks the Court to grant relief based upon mere speculation. Black v.
        State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). The same standard applies
        when a defendant argues that trial counsel was constitutionally ineffective by
        failing to file pre-trial motions to suppress evidence. Terrance Cecil v. State, No.
        M2009-00671-CCA-R3-PC, 2011 WL 4012436, at *8 (Tenn. Crim. App., Sept. 12,
        2011), no perm. app. filed. In order to show prejudice, the defendant must show by
        clear and convincing evidence that (1) a motion to suppress would have been
        granted and (2) there was a reasonable probability that the proceedings would have
        concluded differently if counsel had performed as suggested. Id.

        *       *       *
                                   [] Motion to Suppress Evidence

        [Petitioner] argues that trial counsel was ineffective for failing to litigate the motion
        to suppress the evidence seized during [Petitioner]’s arrest. The State argues that
        [Petitioner] has not shown prejudice.

        Tennessee courts require motions to suppress evidence to be factually specific.
        “[T]he supporting claim for an evidentiary hearing on a motion to suppress must be
        sufficiently definite, specific, detailed and nonconjectural, to enable the [c]ourt to
        conclude a substantial claim was presented.” Davidson, 606 S.W.3d at 297[]
        (quoting Cohen v. United States, 378 F.2d. 751 (9th Cir. 1967)). Specificity is
        required so that the court may be informed of whether Defendant has the right to a
        hearing. “[I]n order to receive a hearing upon such a motion, the motion must be
        sufficiently definite to enable the trial court to determine whether a substantial
        claim has been presented.” State v. Bell, 832 S.W.2d 583, 588 (Tenn. Crim. App.
        1991).      Bare allegations of law without any factual allegations are
        insufficient. See State v. Jefferson, 938 S.W.2d 1, 9 (Tenn. Crim. App. 1996); State

                                               39

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 39 of 60 PageID #:
                                  3169
        v. Howell, 672 S.W.2d 442, 444 (Tenn. Crim. App. 1984). Adherence to the
        specificity requirement ensures judicial economy and fairness to all parties. “The
        reason for [the specificity requirement] is to prohibit the expenditure of court time
        in general exploratory probes to discover if there might be some possibility of a
        substantial claim.” Davidson, 606 S.W.3d at 297

        [Petitioner] argues that his June 28 and July 31 arrests were unlawful, thus any
        items seized during the arrests and any evidence discovered because of the arrests
        should have been suppressed. However, the motion speaks to one singular arrest.
        We do not know to which arrest the motion refers. Retained counsel testified that
        many of the motions he filed would need to be amended before they were heard.
        Further, the trial court gave permission to trial counsel to object to any evidence
        admitted during the trial. [Petitioner] has failed to show that, as written, the motion
        to suppress would have been granted. Therefore, [Petitioner] has not shown
        prejudice and is not entitled to relief.

                []GPS Evidence and Pen Register, Trap, and Trace Information

        [Petitioner] argues that trial counsel was ineffective for failing to litigate the motion
        to suppress GPS evidence. The State argues that [Petitioner] has not been
        prejudiced.

        The motion in question sought to “suppress this evidence [of] any information
        obtained without a search warrant including, but not limited to GPS information.”
        The record shows that 15 to 20 cell phones were recovered during the investigation.
        No phone number is specified in the motion. Motions to suppress evidence must
        be factually specific. See Davidson, 606 S.W.3d at 297. Defendant has failed to
        show that, as written, the motion to suppress would have been granted. Therefore,
        Defendant has not shown prejudice.

 Winbush, at *13–14.

        To the extent that Petitioner challenges his counsel’s failure to pursue the filed motions to

 suppress evidence prior to trial, he has not shown that the TCCA’s denial of these claims was an

 unreasonable application of federal law or an unreasonable determination of facts in light of the

 evidence presented. As set forth above, while Petitioner insists that the TCCA applied the wrong

 standard to these claims by not determining whether there was a reasonable probability that the

 verdicts against him would have been different absent the excludable evidence under his reading

 of Kimmelman, the Court notes that Kimmelman requires the litigant to show that the motion to

                                               40

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 40 of 60 PageID #:
                                  3170
 suppress was “meritorious,” and the TCCA clearly found that Petitioner’s pretrial motions to

 suppress evidence, as written, were not.

         In his § 2254 petition, Petitioner challenges his counsel’s failure to move to suppress and/or

 object to the evidence derived from cell phone(s) Petitioner now claims were his, as well as GPS

 data from the cell phone with the number 9692, and all resulting evidence [Id. at 45–47]. The

 TCCA held as follows regarding Petitioner’s claim that trial counsel was ineffective for failing to

 object to this evidence at trial:

         Defendant argues that trial counsel was ineffective for failing to object to all
         evidence that should have been suppressed, all evidence that should have been
         severed, all hearsay evidence, and all evidence of Defendant’s prior bad acts. The
         State argues that trial counsel was not ineffective.

         The only exchange about objections at the motion for new trial hearing shows the
         following exchange between appellate counsel and trial counsel:

                 [Appellate counsel]: . . . did you ever object to any evidence coming
                 in concerning the failure to appear counts? Evidence that came in
                 to -- just to evidence coming in about these failure to appear counts
                 during the trial?

                 [Trial counsel]: I don’t recall.

                 .       .       .

                 [Appellate counsel]: . . . did you ever object to any of the evidence
                 coming in based on the stops, the arrests of [Defendant], June 28th,
                 2013 [and/or] July 31st, 2013? Did you object to the admissibility
                 of any of that evidence based on a bad stop?

                 [Trial counsel]: What evidence? Again, I don’t recall what evidence
                 came in based on the stop. The trash in the back of the vehicle?

                 [Appellate counsel]: Like that, the photograph of the trash in the
                 back of the vehicle?

                 [Trial counsel]: I don’t believe I did.

         Trial counsel did not recall if he made any objection to one question and stated he
         did not object to the second question. Defendant did not ask trial counsel any

                                               41

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 41 of 60 PageID #:
                                  3171
        questions as to why he did or did not make any objections. Defendant did [not]
        present any proof as to the myriad other objections he alleges trial counsel should
        have made. There is no obligation to object at every opportunity. Donald Craig,
        1985 WL 3866, at *3. Defendant has not proven by clear and convincing evidence
        that trial counsel was ineffective.

 Winbush, at *17. For reasons set forth above, the Court will address this argument de novo.

        First, as the TCCA pointed out, Petitioner did not present any proof of why Petitioner’s

 trial counsel did not object to the cell phone and/or GPS data at the hearing on the motion for new

 trial. Additionally, even if the Court could read the record to establish that Petitioner had a

 legitimate expectation of privacy in at least one of the cell phones that he claims police illegally

 searched and seized (other than the cell phone with the number 9692, which he expressly

 disclaimed, as addressed more fully below), Petitioner has not met his burden to show that there

 is a reasonable probability that the verdicts against him would have been different without the cell

 phone evidence that he asserts resulted from the cell phone searches/seizures [Doc. 2, p. 20–21,

 47–48]. 3 Substantial evidence of Petitioner’s leadership role in the conspiracy and his guilt for the



        3
            In his petition, Petitioner claims that this ineffective assistance of counsel claim based on
 his trial counsel’s failure to object to illegally obtained cell phone evidence results in a presumption
 of prejudice under United States v. Cronic, 466 U.S. 648 (1984). In Cronic, the Supreme Court
 provided that courts will presume prejudice under Strickland to a defendant where, among other
 specified circumstances, counsel “entirely fails to subject the prosecution’s case to meaningful
 adversarial testing.” Id. at 659–60. This is the Cronic provision upon which Petitioner relied in
 his state court appellate brief to support this argument [Doc. 20-29, p. 96, 98–99].
         However, Petitioner does not allege that his trial counsel entirely failed to oppose the
 prosecution’s case throughout trial but only that counsel failed to object to certain evidence
 introduced at trial [Doc. 2, p. 15–27, 45–50]. Thus, these claims are subject to the Strickland
 standard. Cone v. Bell, 535 U.S. 685, 697–98 (2002) (providing that where a petitioner did not
 allege that his counsel failed to oppose “the sentencing proceeding as a whole,” but rather only
 failed to “adduce mitigating evidence” and waived closing argument, his claim was subject to the
 Strickland standard, rather than Cronic); Moss v. Hofbauer, 286 F.3d 851, 860 (6th Cir. 2002)
 (providing that where counsel reserved her right to make an opening statement, cross-examined
 several witnesses, and made a closing argument, claims challenging the effectiveness of her
 representation fell under Strickland, rather than Cronic).

                                               42

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 42 of 60 PageID #:
                                  3172
 crimes for which he was convicted came from his coconspirators’ testimony about his leadership

 role in the conspiracy, and that evidence was corroborated by evidence police obtained through

 the raid on Tim Ford’s house, their observance of Petitioner, the confidential informant, and his

 coconspirators, and the confidential informant’s recorded controlled buys and interactions with

 Petitioner.

        Moreover, while Petitioner asserts that his counsel’s failure to seek to suppress and/or

 object to evidence that police obtained through GPS tracking of a cell phone and other evidence

 that resulted from the GPS tracking, including evidence obtained from the residence of Tim Ford

 and Tim Ford’s testimony, the record shows that the GPS information came from the cell phone

 that had a phone number ending in 9692 [Doc. 20-6, p. 27–32]. But Petitioner disclaimed any

 ownership of that phone and recognized that doing so rendered his motion to suppress GPS

 evidence moot in his testimony under oath at the hearing on the motion for new trial [Doc. 20-24,

 p. 103; Doc. 20-25, p. 4]. And Petitioner has set forth no other proof that he had a legitimate

 expectation of privacy in data from that cell phone and therefore would not have had standing to

 contest the GPS data from that cell phone under the Fourth Amendment. See United States v.

 Mathis, 738 F.3d 719, 729 (6th Cir. 2013) (providing that, to have standing to contest a search, the

 defendant must demonstrate that “he had a legitimate expectation of privacy in the area searched

 or items seized”).

        Petitioner asserts that he has standing to contest the search and seizure of GPS data from

 the 9692 cell phone because the police application to gather such data indicated that he was the

 owner of that phone and the prosecution waived its ability to contest his standing by not raising

 that argument in response to his motions to suppress [Doc. 2, p. 55 n. 2]. However, the fact that

 an application to obtain GPS data completed by police named Petitioner as the owner of a phone


                                             43

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 43 of 60 PageID #:
                                  3173
 does not create a reasonable expectation of privacy in an item on the part of Petitioner, as required

 for him to have standing to challenge the seizure of data from that phone, especially in light of his

 disclaiming any interest in the phone. Id.

        Further, the record establishes that the prosecution raised its challenge to Petitioner’s

 standing to challenge the GPS data as soon as it knew that Petitioner disclaimed ownership of the

 9692 cell phone from which the GPS data was taken, which was in the hearing on his motion for

 new trial. Nothing in the record prior to that point indicated that Petitioner disclaimed ownership

 of that cell phone. To the contrary, Petitioner’s motions to suppress GPS data expressly requested

 to suppress only GPS data from Petitioner’s cell phone [Doc. 20-1, p. 53, 97].

        But most relevantly, Petitioner cannot now fault his counsel for not seeking to suppress

 GPS data from a cell phone over which he disclaimed any ownership interest. Specifically,

 Petitioner seeks to fault his counsel for not objecting to or moving to suppress GPS data from a

 cell phone, but Petitioner disclaimed ownership of that cell phone under oath, and thereby removed

 any standing he might have had to object to the admission of that evidence. Petitioner cannot have

 it both ways.

         Accordingly, Petitioner has failed to show by the preponderance of the evidence that his

 counsel was deficient for not arguing for suppression of or objecting to this cell phone and GPS

 evidence or that there is a reasonable probability that the result of his trial would have been

 different if his counsel pursued suppression of or objected to such evidence, and he is not entitled

 to relief under § 2254 for these arguments.

        3.       Speedy Trial




                                               44

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 44 of 60 PageID #:
                                  3174
        Petitioner next argues that his counsel was deficient for not pursuing a motion to dismiss

 the charges against him based on a speedy trial violation 4 [Doc. 2, p. 33–38]. The TCCA stated

 as follows regarding this claim:

        [Petitioner] argues that trial counsel was ineffective by failing to file a motion to
        dismiss for violation of [Petitioner]’s right to a speedy trial. The State argues that
        [Petitioner] has failed to show that trial counsel was ineffective.

        At the hearing on the motion for new trial, trial counsel stated that he would not
        have made a motion to dismiss when the trial was scheduled to begin in a few days.
        Trial counsel further noted that some of the delay was caused by [Petitioner]’s
        failure to meet with his attorneys. The record shows that trial counsel considered
        the motion to dismiss and chose not to make the motion. We will not second-guess
        a reasonable trial strategy, even if a different procedure or strategy might have
        produced a different result. See Adkins, 911 S.W.2d at 347; Williams, 599 S.W.2d
        at 279-80. [Petitioner] failed to prove by clear and convincing evidence that trial
        counsel was ineffective.

 Winbush, at *16.

        The Sixth Amendment guarantees that, “[i]n all criminal prosecutions, the accused shall

 enjoy the right to a speedy and public trial[.]” U.S. Const. amend. VI. “The speedy-trial right is

 “amorphous,” “slippery,” and “necessarily relative,” so any claimed violation must be evaluated

 on an “ad hoc basis.” Miles v. Jordan, 988 F.3d 916, 925 (6th Cir. 2021) (quoting Barker v. Wingo,

 407 U.S. 514, 522, 530 (1972). The Supreme Court established four factors to evaluate when

 considering a speedy-trial claim: “(1) whether the delay was uncommonly long; (2) the reason for

 the delay; (3) whether the defendant asserted his right to a speedy trial; and (4) whether prejudice

 to the defendant resulted.” Id. “No one factor is dispositive. Rather, they are related factors that




        4
          As Petitioner only alleged that his trial counsel was ineffective for not filing a motion to
 dismiss due to speedy trial in his appellate brief [Doc. 20-29, p. 91], the Court only addresses this
 argument.
                                              45

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 45 of 60 PageID #:
                                  3175
 must be considered together with any other relevant circumstances.” United States v. Sutton, 862

 F.3d 547, 559 (6th Cir. 2017).

        The first factor focuses on the length of delay. “The Supreme Court has never clearly

 drawn that line, but has noted that ‘[d]epending on the nature of the charges, the lower courts have

 generally found postaccusation delay ‘presumptively prejudicial’” once the delay “approaches one

 year.” Miles, 988 F.3d at 925 (quoting Doggett v. United States, 505 U.S. 647, 652 n.1, 658 (1992).

 In this case, the delay exceeded a year. Thus, further analysis of the Barker factors is necessary.

        The second factor examines “whether the government or the criminal defendant is more to

 blame for th[e] delay.” Doggett, 505 U.S. at 651. “Governmental delays motivated by bad faith,

 harassment, or attempts to seek a tactical advantage weigh heavily against the government, while

 neutral reasons such as negligence are weighted less heavily, and valid reasons for a delay weigh

 in favor of the government.” Miles, 988 F.3d at 925 (quoting United States v. Robinson, 455 F.3d

 602, 607 (6th Cir. 2006).

        According to Petitioner, he was incarcerated for the charges against him in January 2014,

 and the trial was originally set for January 12, 2015, but the prosecution sought a continuance of

 the January 12, 2015, trial date to have more time to prepare for trial [Doc. 2, p. 35]. Because of

 this, the trial court lowered Petitioner’s bond and placed him on GPS monitoring upon his release

 [Doc. 20-7, p. 11, 15–18]. Petitioner made that bond and therefore was released from his

 confinement [Doc. 20-8, p. 27].

        Trial was then reset for March 31, 2015, and at a motion hearing on March 13, 2015, after

 there was discussion of moving that trial date, Petitioner’s retained counsel noted that Petitioner

 had asserted his right to a speedy trial and stated that he would be ready to go to trial on March

 31st. [Id. at 35–36]. Subsequently, on March 15, 2015, Petitioner’s retained counsel filed



                                             46

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 46 of 60 PageID #:
                                  3176
 Petitioner’s demand for a speedy trial [Doc. 20-1, p. 58]. However, the March 31, 2015, trial date

 was reset to August 31, 2015, at the request of the prosecution because a new prosecuting attorney

 was assigned to the case [Id. at 16, 18, 20]. Because of this, the trial court removed Petitioner’s

 GPS monitoring bracelet [Id. at 28]. But on August 31, 2015, Petitioner’s retained counsel sought

 to withdraw from his representation of Petitioner due to Petitioner’s failure to cooperate with him,

 and the trial court granted that request and appointed Petitioner’s trial counsel [Doc. 20-8, p. 39–

 41, 44–47]. At that point, the trial was set for less than six months later, on February 22, 2016

 [Id.].

          But again, the case did not go to trial on February 22, 2016, and while the record is unclear

 as to why, it establishes that when the next scheduled trial date arrived on Monday, August 8,

 2016, Petitioner’s trial counsel told the trial court that he did not ethically feel that he was able to

 go to trial because he had not met with Petitioner [Doc. 20-8, p. 47–48]. However, after Petitioner

 told the Court that he was ready to go to trial “today” and that he had gone through discovery “a

 thousand times” on August 8, 2016, Petitioner’s trial counsel agreed to go to trial on that

 Wednesday, August 10, 2016, and the trial proceeded that day [Id. at 53–56; Doc. 20-9 p. 9].

          In examining the different reasons Petitioner’s case was continued, it appears that while

 the government certainly bears some of the responsibility for the delays, they do not rest solely on

 the government. And, the reasons the government asked for more time do not seem to be based

 on bad faith, harassment, or seeking a tactical advantage. Instead, on one occasion, the prosecuting

 attorney had just been assigned the case and needed more time to prepare. On one occasion,

 Petitioner’s own retained counsel asked to withdraw because Petitioner had refused to cooperate

 with him in case preparation. At that point, the trial court reset the case to permit a new court

 appointed attorney to prepare. Petitioner also refused to cooperate with his new attorney.



                                               47

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 47 of 60 PageID #:
                                  3177
         The third factor addresses whether the defendant asserted his right to a speedy trial. In this

 case, Petitioner’s counsel asserted Petitioner’s right to a speedy trial in March 2015, fifteen months

 after Petitioner was arrested on the charges. The trial court set the case for trial five months later,

 but Petitioner’s counsel withdrew on the eve of trial because Petitioner had not been cooperating

 with him. Thus, the case was continued in large measure based on Petitioner’s conduct, not that

 of the government, after he had asserted his right to a speedy trial.

         At the hearing on the motion for new trial, Petitioner testified that he did not agree to

 continue the February 22, 2016, trial date because he and his trial counsel had not spoken from the

 time of his appointment and that the lack of communication between him and trial counsel during

 this time was due to trial counsel [Doc. 20-24, p. 77–78]; Winbush, at *7–8. However, Petitioner’s

 trial counsel testified that while he expected Petitioner to come to see him to prepare for trial,

 Petitioner did not do so, and this interfered with trial counsel’s ability to prepare for trial [Doc. 20-

 25, p. 76–78]. While the case against Petitioner had been pending for a substantial amount of time

 when the trial court appointed Petitioner’s new trial counsel, trial counsel needed at least some

 period of time after his appointment on August 31, 2015, to investigate the case, go through what

 Petitioner has acknowledged was “massive” discovery [Doc. 20-29, p. 18], and prepare for trial.

 Trial counsel also testified that he did not file a motion to dismiss the charges against Petitioner

 based on a speedy trial violation, did not recall Petitioner asking him to file such a motion on

 August 8, 2016, or otherwise, and that, even if he were aware that retained counsel had filed a

 demand for a speedy trial, he would not have pursued such a motion to dismiss because the case

 was set for and moving towards trial [Id. at 58–59].

         Trial counsel additionally testified that he would have preferred a longer continuance on

 August 8, 2016, that he agreed to go to trial on August 10, 2016, due to Petitioner’s insistence, and



                                                48

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 48 of 60 PageID #:
                                  3178
 that seeking a continuance while asserting a speedy trial violation is problematic [Id. at 51–52, 76–

 81]. Trial counsel also testified that he was unsure whether the February 22, 2016, trial date was

 reset due to agreement, or whether the case was “bumped” due to the trial court having another

 trial in progress [Id. at 81–83].

         In ruling on the motion for new trial, the trial court stated that it believed that Petitioner

 perjured himself during his testimony at the hearing on that motion, id. at *10, and specifically

 credited the testimony from both Petitioner’s retained counsel and his trial counsel that Petitioner

 was uncooperative in preparing his case for trial [Doc. 20-6, p. 57]. Though he asserted his right,

 he prevented his own counsel from preparing the case for the very trial Petitioner claimed he

 wanted.

         The final factor is actual prejudice to the accused. “Prejudice ‘should be assessed in the

 light of the interests of defendants which the speedy trial right was designed to protect,’ of which

 there are three: ‘(i) to prevent oppressive pretrial incarceration; (ii) to minimize anxiety and

 concern of the accused; and (iii) to limit the possibility that the defense will be impaired.’” Miles,

 988 F.3d at 925 (quoting United States v. Ferreira, 665 F.3d 701, 706 (6th Cir. 2011)). Petitioner

 was incarcerated until the trial was continued the first time in January 2015. At that point, because

 the government requested a continuance, the trial court lowered Petitioner’s bond, which he made,

 and placed him on GPS monitoring. The trial was reset for March 31, 2015. When the government

 sought a continuance of that trial date, the trial court then removed the GPS monitoring bracelet.

 Thus, it appears that Petitioner has not faced oppressive pretrial incarceration. In his petition, he

 does not argue he faced anxiety and concern “beyond that which is inevitable in a criminal case.”

 Id. at 928 (citation omitted). Instead, he claims that the delays caused his motions “to not be heard

 and denied him the ability to properly prepare a complete defense.” [Doc. 2, p. 37]. His claim



                                              49

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 49 of 60 PageID #:
                                  3179
 here is meritless as there is no connection between the trial being continued and his counsel not

 seeking a hearing on the pending pretrial motions. A continuance of the trial did not foreclose his

 counsel seeking a hearing on the motions. In any event, the Court has already found that Petitioner

 has not shown the motions were meritorious.

        Petitioner has also failed to show any actual prejudice as a result of the delays. He has not

 alleged any claim or witness lost due to the passage of time, any particular detriment to the

 preparation to his defense, or any other change in circumstances that might be construed as

 prejudice resulting from the delay in the case. See Doggett v. United States, 505 U.S. 647, 655,

 112 S.Ct. 2686, 120 L.Ed.2d 520 (1992) (“such presumptive prejudice cannot alone carry a Sixth

 Amendment claim without regard to the other Barker criteria….”). He claims that witness Bryant

 could not remember “certain things,” but fails to show how he was prejudiced thereby [Doc. 2, p.

 37]. He argues that he was prejudiced because Ford could not remember who had delivered

 oxymorphone to him on July 31, 2013. But Ford specifically claimed as well that Petitioner had

 delivered to him the oxymorphone prior to his equivocation. Petitioner has not identified any

 witnesses whose testimony was lost as a result of the delay. Petitioner does not show how the

 delay caused actual prejudice. See United States v. Jackson, 473 F.3d 660, 667–68 (6th Cir. 2007)

 (collecting cases and holding that a nearly two-year delay between a defendant’s indictment and

 his arrest, attributable to the government's negligence, did not satisfy the actual prejudice factor of

 Barker); see also Barker, 407 U.S. at 533–34 (finding that “prejudice was minimal” despite delay

 “well over five years”).

        While the TCCA did not provide an analysis of the Barker factors in addressing Petitioner’s

 speedy trial claim, that does not mean that it reached the wrong result. The Sixth Circuit noted in

 Miles that the fact that the state court did not “expressly weigh the two less serious forms of actual



                                               50

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 50 of 60 PageID #:
                                  3180
 prejudice … does not mean that it arrived at a conclusion oppositive of that reached by the Supreme

 Court on a question of law.” 988 F.3d at 928. “Indeed, to receive AEDPA deference, a state court

 does not even have to ‘explicitly address the factors outlined in Barker’ at all, ‘as long as the court

 does not apply a test or standard that is contrary to federal law.’” Id. (quoting Brown v. Bobby,

 656 F.3d 325, 330 (6th Cir. 2011). Such is the case here. After a de novo review of this claim,

 the Court finds that Petitioner has failed to establish by a preponderance of the evidence that his

 trial counsel’s failure to file a motion to dismiss based on a speedy trial violation was deficient.

 Nor has he shown that the TCCA’s decision was contrary to, or an unreasonable application of,

 Barker’s four factors.

        4.      Prior Drug Conviction/Evidence of a Prior Bad Act

        Petitioner next complains that his counsel was deficient for eliciting testimony from

 Investigator Jinks about his belief that Petitioner had a prior drug conviction [Doc. 2, p. 27–30].

 The TCCA denied this claim on the grounds that Petitioner had failed to show his counsel was

 ineffective in this portion of the trial by clear and convincing evidence. Winbush, at *15.

 Accordingly, the Court reviews this claim de novo.

        The relevant exchange at trial went as follows:

        Q.      And prior to this, to your knowledge - - because I know you were in
                contact with the - - did [Petitioner] ever have any drug charges,
                period?
        A.      Prior to this? He did have drug charges in another jurisdiction.
        Q.      A conviction?
        A.      Yes, I believe so.
                Mr. Slaughter: I was – that I’m aware of, there is none.
                Mr. Irvine: Judge, we’re not allowed to go into those, so we haven’t
                - - we haven’t looked them up today. I mean, we’re prohibited by
                rule from going there. So I can’t answer that question for defense
                counsel right here.
                The Court: Okay.
        Q.      You know for a fact he does?



                                               51

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 51 of 60 PageID #:
                                  3181
        A.      I believe he does. I won’t say that I know for a fact, but I believe
                that he had a prior from another jurisdiction

 [Doc. 20-11, p. 24–25]. According to Petitioner, he had no such conviction [Doc. 2, p. 29].

        Petitioner has not established by a preponderance of the evidence that trial counsel was

 deficient in this exchange. Instead, it is apparent that, in asking Investigator Jinks this question,

 Petitioner’s trial counsel was attempting to emphasize to the jury that Petitioner did not have any

 prior drug convictions but was surprised by Investigator Jinks providing an incorrect answer to his

 question. The Court will not fault trial counsel for not foreseeing a witness’s mistake. Petitioner

 has also not shown this would have impacted the outcome of his case in light of the overwhelming

 evidence against him. Petitioner is not entitled to § 2254 relief for this claim.

        5.      Jury Instructions

        Petitioner next claims that his counsel was ineffective for failing to request jury instructions

 for (1) the lesser included offense of facilitation and (2) Tennessee case law providing that

 testimony from a defendant’s accomplices must be corroborated [Doc. 2, p. 30–33]. The TCCA

 rejected Petitioner’s claim that trial counsel was ineffective for not asking for a facilitation jury

 instruction because Petitioner failed to present any proof with regard to that claim at the hearing,

 and therefore found that Petitioner had failed to prove that his counsel was ineffective by clear and

 convincing evidence. Winbush, at *15. The TCCA did not address Petitioner’s assertion that

 counsel was ineffective for failing to request an instruction regarding corroboration of accomplice

 testimony.

        Reviewing these claims de novo, the record establishes that Petitioner did not present any

 proof at the hearing on the motion for new trial regarding his trial counsel’s failure to request both

 of these jury instructions. Accordingly, the record does not establish why Petitioner’s trial counsel

 did not request these jury instructions; Petitioner has failed to establish by a preponderance of the

                                              52

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 52 of 60 PageID #:
                                  3182
 evidence that this omission was due to deficient performance rather than any number other reasons;

 and he is not entitled to relief under § 2254 for these claims.

        6.      Commenting on Petitioner’s Decision Not to Testify

        Petitioner next claims that his trial counsel’s statement to the jury that “Petitioner has

 chosen not to testify, so we have no proof at this point” amounted to ineffective assistance of

 counsel [Doc. 20-15, p. 90; Doc. 2, p. 38–39]. The TCCA found that Petitioner failed to show that

 any prejudice resulted from this statement, among other things. Winbush, at *17. The Fifth

 Amendment provides that no person “shall be compelled in any criminal case to be a witness

 against himself.” U.S. Const. amend. V. Criminal defendants have a right to remain silent and

 doing so cannot be used as substantive evidence of guilt. Griffin v. California, 380 U.S. 609,

 615 (1965).

        Even reviewing this claim de novo, the record supports the TCCA’s finding that Petitioner

 failed to present any evidence to support his claim at the hearing on the motion for new trial. As

 such, Petitioner failed to establish a reasonable probability that the result of his trial would have

 been different without this statement. Moreover, what trial counsel said did not amount to an

 improper comment on Petitioner’s exercise of his right not to testify. Instead, his isolated comment

 when considered in context of the trial was a reasonable assessment of the evidence presented at

 trial. In this case, he argued the state had introduced “no proof at this point.” [Doc. 20-15, p. 90;

 Doc. 2, p. 38–39]. Just as a prosecutor may “summarize the evidence and comment on its

 quantitative and qualitative significance” during closing, Bowling v. Parker, 344 F.3d 487, 514

 (6th Cir. 2003), so can Petitioner’s counsel, and this, by itself, does not constitute ineffective

 assistance of counsel. Petitioner is not entitled to relief under § 2254 for this claim.

        7.      Failure to Investigate Favorable Witnesses



                                               53

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 53 of 60 PageID #:
                                  3183
        Petitioner also claims that his counsel was ineffective for failing to investigate two

 favorable witnesses, specifically August Allen and Christopher Holloway, who testified at the

 hearing on the motion for new trial that Petitioner was not a participant in any conspiracy with

 them [Doc. 2, p. 39–43]. The TCCA denied this claim, stating as follows:

        Defendant argues that trial counsel was ineffective for failing to discover an
        exculpatory statement made by a co-defendant and for failing to call Mr. Holloway,
        Mr. Green, and Mr. Allen as favorable witnesses during the trial. The State argues
        that Defendant is not entitled to relief.

        Defendant argues that Mr. Holloway was interviewed by the State a week before
        trial and that Mr. Holloway believed the prosecutor was taking notes during the
        meeting. Mr. Holloway and Mr. Allen testified at the hearing on the motion for
        new trial that Defendant was not present during the Ohio arrest. This same
        information was testified to during the trial by Officer Archer. Mr. Holloway and
        Mr. Allen also testified that Defendant had nothing to do with the drug conspiracy.

        Although Mr. Holloway and Mr. Allen both provided exculpatory evidence during
        the motion for new trial hearing, the trial court stated in its ruling; “[n]or does this
        [c]ourt find as credible the testimony of [Mr.] Allen and [Mr.] Holloway wherein
        each asserts that [Defendant] had no role in the conspiracy for which he was
        convicted.” Mr. Green did not testify at the hearing. Trial counsel stated that he
        spoke with the attorney[]s for Mr. Holloway, Mr. Allen, and Mr. Green and
        understood that each of them would be cooperating with the State; therefore, he
        would not call them as favorable witnesses. The trial court accredited the testimony
        of trial counsel. We will not second-guess the trial court’s credibility
        determination. See Honeycutt, 54 S.W.3d at 766-67. Defendant has not shown
        prejudice and is not entitled to relief.

  Winbush, at *14.

        Petitioner asserts that the TCCA’s holding that Mr. Holloway and Mr. Allen’s testimony

 lacked credibility and that he therefore had not shown prejudice improperly invaded the province

 of the jury by assessing the credibility of witnesses [Id.]. In support thereof, he cites Barker v.

 Yukins, 199 F.3d 867 (6th Cir. 1999) and Sullivan v. Louisiana, 508 U.S. 275 (1993). However,

 even if the Court accepts as true Petitioner’s argument that the TCCA’s holding on this claim


                                              54

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 54 of 60 PageID #:
                                  3184
 improperly invaded the province of the jury and therefore reviews it de novo, Petitioner is not

 entitled to relief, as he did not prove by a preponderance of the evidence that his counsel was

 ineffective for not interviewing Mr. Holloway and Mr. Allen prior to trial.

        To determine if counsel was ineffective for failing to investigate, the Court must assess

 whether counsel’s “investigation or lack thereof” was reasonable. English v. Romanowski, 602

 F.3d 714, 726 (6th Cir. 2010). At the hearing on the motion for new trial, Mr. Slaughter testified

 that, prior to trial, he did not interview Petitioner’s codefendants because attorneys represented

 them, but that he may have asked their attorneys if the codefendants were going to cooperate with

 the prosecution, and that it was his understanding that Petitioner’s codefendants were cooperating

 with the prosecution [Doc. 20-25, p. 41–42]. He also testified that he did not recall Petitioner

 giving him the names of any favorable witnesses [Id. at 42], and nothing in Petitioner’s testimony

 indicated that he ever gave his trial counsel any favorable witness names [Doc. 20-24, p. 52–103].

 Moreover, testimony from Mr. Holloway and Mr. Allen confirmed that they pled guilty to

 conspiracy charges based on their roles in the drug conspiracy over which the evidence at trial

 established Petitioner was the leader [Doc. 20-23, p. 79–83; 95].

        Accordingly, the record establishes Petitioner’s counsel believed that Mr. Allen and Mr.

 Holloway were cooperating with the prosecution. As both Mr. Allen and Mr. Holloway pled guilty

 to charges of conspiring with Petitioner in the drug conspiracy, the record indicates that this belief

 was reasonable. And Petitioner presented no evidence that his counsel had any reason to believe

 otherwise.

        Thus, Petitioner has not shown by a preponderance of the evidence that his counsel was

 deficient for not interviewing Mr. Holloway and Mr. Allen and he is not entitled to relief under

 §2254 for this claim.



                                              55

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 55 of 60 PageID #:
                                  3185
           8.       Exculpatory Evidence

           Petitioner next claims that his counsel’s failure to discover notes from a police interview

 with Mr. Holloway was ineffective assistance of counsel [Doc. 2, p. 39–43]. The TCCA evaluated

 this claim with Petitioner’s claim regarding trial counsel’s failure to interview Mr. Holloway and

 Mr. Allen prior to trial, as set forth above. Winbush, at *14.

           Even reviewing this claim de novo, the only proof Petitioner has presented of any notes

 from the police interview was Mr. Holloway’s testimony that he was “pretty sure” that Hector

 Sanchez took notes during the interview [Doc. 20-23, p. 69–72]. But Petitioner presented no

 evidence his counsel should have known about any such notes, if they existed.

           As such, Petitioner has not shown by a preponderance of the evidence that his counsel was

 deficient for not obtaining these notes from Mr. Holloway’s police interview and he is not entitled

 to relief under § 2254 for this claim.

 D.        Prosecutorial Misconduct

           Petitioner also argues that the prosecution improperly failed to disclose the notes from Mr.

 Holloway’s statement to police [Id. at 50–53]. 5 The Due Process Clause of the Fourteenth

 Amendment requires that the state disclose to criminal defendants “evidence that is either material

 to the guilt of the defendant or relevant to the punishment to be imposed.” California v. Trombetta,

 467 U.S. 479, 485 (1984) (citing Brady, 373 U.S. at 97). “Even in the absence of a specific request,

 the prosecution has a duty to turn over exculpatory evidence that would raise a reasonable doubt

 about the defendant’s guilt.” Id. at 485 (quoting United States v. Agurs, 427 U.S. 97, 112 (1976)).




           5
               As set forth above, Petitioner procedurally defaulted his other prosecutorial misconduct
 claims.
                                                 56

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 56 of 60 PageID #:
                                  3186
         To establish a violation of Brady, a petitioner must show that the state withheld evidence

 that was material to his guilt or punishment. Brady v. Maryland, 373 U.S. 83, 87 (1963). Evidence

 is material “if there is a reasonable probability that, had the evidence been disclosed to the defense,

 the result of the proceeding would have been different.” Youngblood v. West Virginia, 547 U.S.

 867, 870 (2006) (internal quotation marks omitted). “A reasonable probability is a probability

 sufficient to undermine confidence in the outcome.” Pennsylvania v. Ritchie, 480 U.S. 39, 57

 (1987) (internal quotation marks omitted).

         A Brady violation has three requirements: “The evidence at issue must be favorable to the

 accused, either because it is exculpatory, or because it is impeaching; that evidence must have been

 suppressed by the State, either willfully or inadvertently; and prejudice must have ensued.”

 Strickler v. Greene, 527 U.S. 263, 281–82 (1999). However, no Brady violation exists if a

 defendant knew or had reason to know “‘the essential facts permitting him to take advantage of

 any exculpatory information,’” or where the evidence was available to him from another source.

 Abdur’Rahman v. Colson, 649 F.3d 468, 474 (6th Cir. 2011), cert. denied, 133 S. Ct. 30 (2012)

 (quoting United States v. Clark, 928 F.2d 733, 738 (6th Cir.1991)).

         Even if the Court assumes that Hector Sanchez took notes at Mr. Holloway’s interview in

 which Mr. Holloway gave information exculpatory to Petitioner, Petitioner has not presented any

 evidence of the contents of any such notes. But regardless, the record establishes that Petitioner

 knew Mr. Holloway, and Petitioner has not presented any evidence that the information that would

 have been in any such notes was not available to him directly from Mr. Holloway. Accordingly,

 Petitioner is not entitled to relief under § 2254 for this claim.

 E.      Whether Carpenter v. United States, 138 S.Ct. 2206 (2018) applies to
         Petitioner’s claim regarding evidence obtained from the cell phone and other
         GPS data.



                                               57

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 57 of 60 PageID #:
                                  3187
           Petitioner next argues that the Supreme Court announced a new rule in Carpenter v. United

 States, 138 S. Ct. 2206 (2018) that police must have probable cause to obtain GPS and other cell

 phone data in order to comply with the Fourth Amendment, which he asserts applies to this case

 [Doc. 2, p. 55–58]. However, as the Court found above, Petitioner disclaimed any ownership

 interest in the 9692 cell phone from which police obtained GPS and other data he cites in this

 claim, and he has not set forth any other reason that he had a legitimate expectation of privacy in

 this cell phone’s data such that police use of that data could have violated his rights under the

 Fourth Amendment. As previously discussed, he has not shown he had a legitimate expectation

 of privacy in that cell phone in as much as he disclaimed any interest in it. As such, these

 arguments have no merit and Petitioner is not entitled to relief under § 2254.

 F.        Cumulative Error

           Petitioner next asserts that the cumulative errors in his trial that he identified above entitle

 him to relief under § 2254. However, “[t]he Supreme Court has not held that constitutional claims

 that would not individually support habeas relief may be cumulated in order to support relief.”

 Scott v. Elo, 302 F.3d 598, 607 (6th Cir. 2002) (citing Lorraine v. Coyle, 291 F.3d 416, 447 (6th

 Cir. 2002)). Moreover, the Court has not found any constitutional errors in Petitioner’s trial

 affecting his remaining convictions, and where “individual claims are all essentially meritless,

 [Petitioner] cannot show that the cumulative error[s] violated his constitutional rights.” Keith v.

 Mitchell, 455 F.3d 662, 679 (6th Cir. 2006) (citing Seymour v. Walker, 224 F.3d 542, 557 (6th Cir.

 2000)).

           Accordingly, Petitioner is not entitled to relief under § 2254 on this claim.

 IV.       CONCLUSION

           For the reasons set forth above, Petitioner’s motion to amend the petition [Doc. 6] is



                                                 58

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 58 of 60 PageID #:
                                  3188
 GRANTED to the extent that the Court considered the merits of this motion above, the petition

 for habeas corpus relief [Doc. 2] is DENIED, the remaining motions [Docs. 7, 8, 14, 18, 29, 30,

 32] are DENIED as moot, and this action will be DISMISSED.

 V.      CERTIFICATE OF APPEALABILITY

         The Court must now consider whether to issue a certificate of appealability (“COA”),

 should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a petitioner may

 appeal a final order in a habeas proceeding only if he is issued a COA, and a COA may only be

 issued where a Petitioner has made a substantial showing of the denial of a constitutional right. 28

 U.S.C. § 2253(c)(2). Where the court dismissed a claim on the merits, but reasonable jurists could

 conclude the issues raised are adequate to deserve further review, the petitioner has made a

 substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322,

 327, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a district court denies a

 habeas petition on a procedural basis without reaching the underlying claim, a COA should only

 issue if “jurists of reason would find it debatable whether the petition states a valid claim of the

 denial of a constitutional right and that jurists of reason would find it debatable whether the district

 court was correct in its procedural ruling.” Slack, 529 U.S. at 484 (2000).

         Reasonable jurists could not conclude that Petitioner has made a substantial showing of a

 denial of a constitutional right for his sufficiency of the evidence, ineffective assistance of counsel,

 prosecutorial misconduct, or cumulative error claims addressed on the merits above such that they

 would be adequate to deserve further review. Moreover, jurists of reason would not disagree with

 the Court’s finding that Petitioner procedurally defaulted the claims that he did not present to the

 TCCA. Accordingly, a COA SHALL NOT ISSUE. Also, the Court CERTIFIES that any appeal




                                               59

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 59 of 60 PageID #:
                                  3189
 from this action would not be taken in good faith and would be totally frivolous. Fed. R. App. P.

 24.

        AN APPROPRIATE ORDER WILL ENTER.

        ENTER:

                                                     s/Clifton L. Corker
                                                     United States District Judge




                                            60

Case 3:20-cv-00489-DCLC-HBG Document 33 Filed 07/23/21 Page 60 of 60 PageID #:
                                  3190
